[exhibit101creditagreeb8b001.jpg]
EXHIBIT 10.1 EXECUTION VERSION CREDIT AGREEMENT dated as of June 21, 2019 among
HORACE MANN EDUCATORS CORPORATION The Lenders Party Hereto and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent ___________________________ PNC
CAPITAL MARKETS LLC, as Sole Bookrunner and Joint Lead Arranger JPMORGAN CHASE
BANK, N.A., as Joint Lead Arranger JPMORGAN CHASE BANK, N.A., as Syndication
Agent THE NORTHERN TRUST COMPANY, as Documentation Agent



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b002.jpg]
TABLE OF CONTENTS Page ARTICLE I
Definitions........................................................................................................
1 SECTION 1.01. Defined Terms
...............................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
...................................... 21 SECTION 1.03. Terms
Generally...........................................................................
21 SECTION 1.04. Accounting Terms; GAAP
........................................................... 21 SECTION 1.05.
Letter of Credit Amounts
............................................................. 22 SECTION 1.06.
Divisions
......................................................................................
22 ARTICLE II The Credits
.....................................................................................................
22 SECTION 2.01. Commitments
...............................................................................
22 SECTION 2.02. Loans and Borrowings
................................................................. 22 SECTION
2.03. Requests for
Borrowings.............................................................. 23
SECTION 2.04. Funding of Borrowings
................................................................ 24 SECTION
2.05. Interest Elections
.......................................................................... 24
SECTION 2.06. Termination and Reduction of
Commitments.............................. 25 SECTION 2.07. Repayment of Loans;
Evidence of Debt ...................................... 26 SECTION 2.08.
Prepayment of Loans
................................................................... 26 SECTION
2.09. Fees
..............................................................................................
27 SECTION 2.10.
Interest..........................................................................................
27 SECTION 2.11. Alternate Rate of Interest
............................................................. 28 SECTION 2.12.
Increased Costs
............................................................................ 30
SECTION 2.13. Break Funding Payments
............................................................. 31 SECTION 2.14.
Taxes
............................................................................................
31 SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set- offs
...............................................................................................
36 SECTION 2.16. Mitigation Obligations; Replacement of Lenders
........................ 37 SECTION 2.17. Defaulting
Lenders.......................................................................
38 SECTION 2.18. Increase of Commitments
............................................................ 40 SECTION 2.19.
Letters of Credit
........................................................................... 41
ARTICLE III Representations and Warranties
..................................................................... 48 SECTION
3.01. Due Organization, Authorization, Etc
......................................... 48 -i-



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b003.jpg]
TABLE OF CONTENTS (continued) Page SECTION 3.02. Statutory Financial Statements
.................................................... 49 SECTION 3.03. GAAP
Financial Statements ........................................................ 50
SECTION 3.04. Litigation and Contingent Liabilities
........................................... 51 SECTION 3.05. Investment Company
Act ............................................................ 51 SECTION
3.06. Regulations T, U and X
............................................................... 51 SECTION 3.07.
Proceeds
.......................................................................................
51 SECTION 3.08. Insurance
......................................................................................
51 SECTION 3.09. Accuracy of Information
.............................................................. 51 SECTION 3.10.
Subsidiaries
..................................................................................
52 SECTION 3.11. Insurance Licenses
....................................................................... 52
SECTION 3.12. Taxes
............................................................................................
52 SECTION 3.13. Compliance with Laws
................................................................ 52 SECTION
3.14. No Default
....................................................................................
52 SECTION 3.15. Ownership of Property; Liens
...................................................... 53 SECTION 3.16.
Anti-Terrorism Laws and Sanctions ............................................
53 SECTION 3.17. EEA Financial Institutions
........................................................... 53 SECTION 3.18.
Certificate of Beneficial Ownership ............................................
53 SECTION 3.19. Plan Assets; Prohibited Transactions
........................................... 53 ARTICLE IV Conditions
......................................................................................................
53 SECTION 4.01. Effective Date
..............................................................................
53 SECTION 4.02. Each Credit Event
........................................................................ 55
ARTICLE V Affirmative Covenants
...................................................................................
55 SECTION 5.01. Reports, Certificates and Other Information
................................ 55 SECTION 5.02. Corporate Existence; Foreign
Qualification ................................ 59 SECTION 5.03. Books, Records
and Inspections .................................................. 59 SECTION
5.04. Insurance
......................................................................................
59 SECTION 5.05. Taxes and Liabilities
.................................................................... 59 SECTION
5.06. Compliance with Laws
................................................................ 60 SECTION
5.07. Conduct of Business
.................................................................... 60 SECTION
5.08. Maintenance of Properties
........................................................... 60 -ii-



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b004.jpg]
TABLE OF CONTENTS (continued) Page SECTION 5.09. Use of
Proceeds............................................................................
60 SECTION 5.10. Accuracy Of Information
............................................................. 60 SECTION 5.11.
Anti-Terrorism Laws; International Trade Law Compliance ...... 60 ARTICLE VI
Negative Covenants
.......................................................................................
61 SECTION 6.01. Consolidated Debt to Total Capitalization
................................... 61 SECTION 6.02. Net
Worth.....................................................................................
61 SECTION 6.03. Minimum Risk Based Capital
...................................................... 61 SECTION 6.04. Mergers,
Consolidations and Sales .............................................. 61
SECTION 6.05. Regulations T, U and X
............................................................... 61 SECTION 6.06.
Restrictive Agreements
................................................................ 62 SECTION
6.07. Transactions with Affiliates
......................................................... 62 SECTION 6.08. Liens
.............................................................................................
62 SECTION 6.09. Subsidiary Debt
............................................................................ 63
SECTION 6.10. Securities Lending
....................................................................... 63
ARTICLE VII Events of Default
...........................................................................................
63 ARTICLE VIII The Administrative
Agent..............................................................................
67 ARTICLE IX Miscellaneous
................................................................................................
69 SECTION 9.01. Notices; Electronic Communication
............................................ 69 SECTION 9.02. Waivers;
Amendments ................................................................. 70
SECTION 9.03. Expenses; Indemnity; Damage Waiver
........................................ 71 SECTION 9.04. Successors and
Assigns................................................................ 72
SECTION 9.05. Survival
........................................................................................
76 SECTION 9.06. Counterparts; Integration; Effectiveness
...................................... 76 SECTION 9.07. Severability
..................................................................................
77 SECTION 9.08. Right of
Setoff..............................................................................
77 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
...... 77 SECTION 9.10. WAIVER OF JURY TRIAL
........................................................ 78 SECTION 9.11.
Headings
......................................................................................
78 SECTION 9.12. Confidentiality
............................................................................. 78
SECTION 9.13. Interest Rate Limitation
............................................................... 79 -iii-



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b005.jpg]
TABLE OF CONTENTS (continued) Page SECTION 9.14. USA PATRIOT Act
..................................................................... 80 SECTION
9.15. No Advisory or Fiduciary Responsibility
.................................... 80 SECTION 9.16. Acknowledgment and Consent
to Bail-In of EEA Financial
Institutions....................................................................................
80 SECTION 9.17. Acknowledgement Regarding Any Supported QFCs ..................
81 Section 9.18 Certain ERISA Matters
................................................................ 82 -iv-



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b006.jpg]
SCHEDULES: Schedule 1.1(B) Notice Information Schedule 2.01 Commitments Schedule
3.01 Jurisdictions Schedule 3.02(a) SAP Exceptions Schedule 3.04 Litigation
Schedule 3.10 Subsidiaries Schedule 3.11 Insurance Licenses Schedule 6.06
Restrictive Agreements EXHIBITS: Exhibit A Form of Assignment and Assumption
Exhibit B Compliance Certificate Exhibit C-1 U.S. Tax Certificate (For Non-U.S.
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit
C-2 U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit C-3 U.S. Tax Certificate (For Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b007.jpg]
CREDIT AGREEMENT CREDIT AGREEMENT, dated as of June 21, 2019, among HORACE MANN
EDUCATORS CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS
party hereto, and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”). The Borrower has requested the Lenders to provide a
revolving credit facility to the Borrower in an aggregate principal amount not
to exceed $225,000,000. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows. ARTICLE I DEFINITIONS SECTION
1.01. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below: “ABR”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate. “Act” has the meaning assigned to such term in Section 9.14.
“Administrative Agent” has the meaning assigned to such term in the Preamble.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agreement” means this Credit Agreement as from time
to time amended, modified, supplemented, restated, refunded or renewed and in
effect. “Alternate Base Rate” means, for any day, a fluctuating per annum rate
of interest equal to the highest of (i) the Overnight Bank Funding Rate, plus
0.5%, (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 1.0%. Any change
in the Alternate Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.11 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b008.jpg]
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith. “Anti-Terrorism Laws” shall mean any Laws relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time, including those administered or
enforced by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty's Treasury or other relevant sanctions
authority. “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments. “Applicable Rate” means, for any day, with respect to any ABR
Loan or Eurodollar Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by S&P and Moody’s, respectively,
applicable on such date to the Index Debt: Index Debt Ratings ABR Eurodollar
Commitment Fee (S&P/Moody’s): Spread: Spread: Rate: Category 1 0% 0.875% 0.10%
A-/A3 or better Category 2 0.125% 1.000% 0.125% BBB+/Baa1 Category 3 0.250%
1.150% 0.15% BBB/Baa2 Category 4 0.375% 1.250% 0.175% BBB-/Baa3 Category 5 0.50%
1.375% 0.25% less than BBB-/Baa3 For purposes of the foregoing, (i) if either
Moody’s or S&P shall not have in effect a rating for the Index Debt (other than
by reason of the circumstances referred to in the last 2



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b009.jpg]
sentence of this definition), then such rating agency shall be deemed to have
established a rating in Category 5; (ii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall differ by one
rating, the Applicable Rate shall be based on the higher of the two credit
ratings; (iii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall differ by two or more ratings, the
Applicable Rate shall be one rating level below the higher of such credit
ratings; and (iv) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect from such rating
agency prior to such change or cessation. “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Arrangers” means PNC Capital Markets LLC and
JPMorgan Chase Bank, N.A. in their capacities as joint lead arrangers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent. “Attributable
Debt” means, on any date, (a) in respect of any Capitalized Lease of any Person,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, and (b) in respect of
any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease. “Augmenting Lender” has the meaning assigned
to such term in Section 2.18. “Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Maturity Date
and the date of termination of the Commitments. 3



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b010.jpg]
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bankruptcy Event” means, with respect to any Person, such
Person becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person. “Beneficial Owner” means, with respect to any U.S. federal withholding
Tax, the beneficial owner, for U.S. federal income tax purposes, to whom such
Tax relates. “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”. “BHC
Act Affiliate” of a party means an “affiliate’ (as such term is defined under,
and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board”
means the Board of Governors of the Federal Reserve System of the United States
of America. “Borrower” has the meaning assigned to such term in the Preamble.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect. “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03. 4



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b011.jpg]
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Pittsburgh, Pennsylvania or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. “Capitalized Lease” shall mean, as to any Person, any
lease which is or should be capitalized on the balance sheet in accordance with
GAAP (subject to Section 1.04), together with any other lease which is in
substance a financing lease, including, without limitation, any lease under
which (a) such Person has or will have an option to purchase the property
subject thereto at a nominal amount or an amount less than a reasonable estimate
of the fair market value of such property as of the date the lease is entered
into or (b) the term of the lease approximates or exceeds the expected useful
life of the property leased thereunder. “Certificate of Beneficial Ownership”
means a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation. “Change in Control” shall be deemed to have
occurred if (a) there shall be consummated (i) any consolidation or merger of
the Borrower in which the Borrower is not the continuing or surviving
corporation, or pursuant to which shares of the Borrower’s common stock would be
converted into cash, securities or other property, other than a merger of the
Borrower in which no Borrower shareholder’s ownership percentage in the
surviving corporation immediately after the merger is less than such
shareholder’s ownership percentage in the Borrower immediately prior to such
merger by ten percent (10%) or more, or (ii) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Borrower; (b) the shareholders of the
Borrower approve any plan or proposal for the liquidation or dissolution of the
Borrower; (c) any “person” or “group” as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), is or
becomes, directly or indirectly, the “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of securities of the Borrower that represent 51%
or more of the combined voting power of the Borrower’s then outstanding
securities; or (d) a majority of the members of the Borrower’s Board of
Directors are persons who are then serving on the Board of Directors without
having been elected by the Board of Directors or having been nominated by the
Borrower for election by its shareholders. “Change in Law” means the occurrence
after the date of this Agreement (or, with respect to any Lender, such later
date on which such Lender becomes a party to this Agreement) of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty (including any rules or regulations issued under or implementing any
existing law), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued 5



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b012.jpg]
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented. “Code”
means the Internal Revenue Code of 1986, as amended. “Commitment” means, with
respect to each Lender, the commitment of such Lender to make Loans, expressed
as an amount representing the maximum aggregate amount of such Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06, (b) increased from time to time pursuant
to Section 2.18 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$225,000,000. “Compliance Certificate” means a certificate substantially in the
form of Exhibit B, but with such changes as the Administrative Agent may from
time to time request for purposes of monitoring the Borrower’s compliance
herewith. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated Debt” means the consolidated Debt
of the Borrower and its consolidated Subsidiaries, including without limitation
the principal amount of the Loans, but excluding FHLB Operating Debt in an
aggregate amount at any time outstanding up to the Threshold Amount applicable
to the relevant Subsidiary less the aggregate market value of securities subject
to Securities Lending at such time; provided that any amount of FHLB Operating
Debt of any Subsidiary at any time outstanding in excess of the applicable
Threshold Amount shall not be excluded from Consolidated Debt. “Contingent
Liability” means any agreement, undertaking or arrangement by which any Person
(outside the ordinary course of business) guarantees, endorses, acts as surety
for or otherwise becomes or is contingently liable for (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment by, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the debt, obligation or other liability of any other Person (other
than by endorsements of instruments in the course of collection), or for the
payment of dividends or other distributions upon the shares of any other Person
or undertakes or agrees (contingently or otherwise) to purchase, repurchase, or
otherwise acquire or become responsible for any Debt, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition of any other Person, or to make payment or transfer property
to any other Person other than for fair value received; provided, however, that
obligations of each of the 6



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b013.jpg]
Insurance Subsidiaries under insurance policies, annuities, or surety contracts
issued by it or to which it is a party, reinsurance treaties, certificates or
other agreements of each of the Insurance Subsidiaries which are entered into in
the ordinary course of business (including security posted by each of the
Insurance Subsidiaries in the ordinary course of its business to secure
obligations thereunder) shall not be deemed to be Contingent Liabilities of such
Insurance Subsidiary or the Borrower for the purposes of this Agreement. The
amount of any Person’s obligation under any Contingent Liability shall (subject
to any limitation set forth therein) be deemed to be the outstanding principal
amount (or maximum permitted principal amount, if larger) of the debt,
obligation or other liability guaranteed or supported thereby. “Contractual
Obligation” means, relative to any Person, any obligation, commitment or
undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Controlled Group” means the
Borrower and any corporation, trade or business that is, along with the
Borrower, a member of a controlled group of corporations or a controlled group
of trades or businesses as described in sections 414(b) and 414(c),
respectively, of the Code or in section 4001 of ERISA. “Covered Entity” shall
mean (a) the Borrower and each of Borrower’s Subsidiaries, and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. “Daily LIBOR Rate” shall mean, for any day, the rate per annum
determined by the Administrative Agent by dividing (x) the Published Rate by (y)
a number equal to 1.00 minus the LIBOR Reserve Percentage on such day.
Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above would
be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement. “Debt” means, with respect to any Person, at any
date, without duplication, (a) all obligations of such Person for borrowed money
or in respect of loans or advances; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations in
respect of letters of credit which have been drawn but not reimbursed by the
Person for whose account such letter of credit was issued, and bankers’
acceptances issued for the account of such Person; (d) all obligations in
respect of Capitalized Leases and Synthetic Lease Obligations of such Person;
(e) all Hedging Obligations of such Person; (f) whether or not so included as
liabilities in accordance with GAAP, all obligations of such Person to pay the 7



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b014.jpg]
deferred purchase price of property or services; (g) Debt of such Person secured
by a Lien on property owned or being purchased by such Person (including Debt
arising under conditional sales or other title retention agreements) whether or
not such Debt is limited in recourse; (h) any Debt of another Person secured by
a Lien on any assets of such first Person, whether or not such Debt is assumed
by such first Person; (i) any Debt of a partnership in which such Person is a
general partner; and (j) all Contingent Liabilities of such Person whether or
not in connection with the foregoing. The amount of any net obligation under any
Hedging Obligation on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable Debt
in respect thereof as of such date. Notwithstanding anything to the contrary,
Debt shall not include any Securities Lending. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default. “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Defaulting
Lender” means any Lender that (a) has failed, within two Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Letters of Credit or (iii) pay over to
the Administrative Agent, the Issuing Bank or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent or any Lender in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
any Issuing Bank or any Lender, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations as of the date
of certification) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action. “Department” has the meaning assigned
to such term in Section 3.02. “dollars” or “$” refers to lawful money of the
United States of America. “EEA Financial Institution” means (a) any institution
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any 8



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b015.jpg]
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent. “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway. “EEA Resolution Authority”
means any public administrative authority or any Person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02). “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended from time to
time and the rules and regulations promulgated thereunder. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor Person), as in effect from time to
time. “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the LIBO Rate. “Event of Default” has the
meaning assigned to such term in Article VII. “Excluded Taxes” means any of the
following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.16(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.16, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA. 9



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b016.jpg]
“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the vice president – corporate finance,
the general counsel, the treasurer or the secretary. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
147(b)(1) of the Code. “Federal Funds Effective Rate” means, for any day, the
rate per annum announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced. “Fee Letters” means,
collectively, the PNC Fee Letter and the JPMCB Fee Letter. “FHLB Liquidity Debt”
means any transaction or series of transactions pursuant to which any Insurance
Subsidiary makes a pledge or assignment of marketable securities as collateral
to the Federal Home Loan Bank in exchange for cash, the proceeds of which are to
be used for anything other than to purchase marketable securities. “FHLB
Operating Debt” means any transaction or series of transactions pursuant to
which any Insurance Subsidiary makes a pledge or assignment of marketable
securities as collateral to the Federal Home Loan Bank in exchange for cash, the
proceeds of which are to be used to purchase marketable securities. “Fiscal
Quarter” means any quarter of a Fiscal Year. “Fiscal Year” means any period of
twelve consecutive calendar months ending on the last day of December. “GAAP”
means generally accepted accounting principles in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government. “Hedging
Obligations” means, with respect to any Person, the net liability of such Person
under Swap Contracts. 10



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b017.jpg]
“Horace Mann Group” means the combined results of the following four property
casualty insurers that entered into an intercompany reinsurance pooling
agreement effective as of January 1, 2012 in which Horace Mann Insurance Company
is the lead company: Horace Mann Insurance Company, Teachers Insurance Company,
Horace Mann Property & Casualty Insurance Company, and Horace Mann Lloyds.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in subsection (a), Other Taxes. “Indemnitee” has the meaning assigned to it in
Section 9.03(b). “Index Debt” means senior, unsecured, long-term indebtedness
for borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement. “Ineligible Institution” has the
meaning assigned to it in Section 9.04(b). “Information” has the meaning
assigned to it in Section 9.12. “Insurance Code” means, with respect to any
Insurance Subsidiary, the Insurance Code of such Insurance Subsidiary’s state of
domicile and any successor statute of similar import, together with the
regulations thereunder, as amended or otherwise modified and in effect from time
to time. References to sections of the Insurance Code shall be construed to also
refer to successor sections. “Insurance Policies” means policies purchased from
insurance companies by any of the Borrower or its Subsidiaries, for its own
account to insure against its own liability and property loss (including,
without limitation, casualty, liability and workers’ compensation insurance),
other than Reinsurance Agreements and Surplus Relief Reinsurance Agreements.
“Insurance Subsidiary” means any Life Subsidiary or any P/C Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05. “Interest Payment Date”
means (a) with respect to any ABR Loan, the last day of each March, June,
September and December and the Maturity Date and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the
Eurodollar Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date. “Interest Period” means with respect to any Eurodollar
Borrowing, the period commencing on the date of such Eurodollar Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a 11



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b018.jpg]
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “IRS” means the United States Internal Revenue
Service. “Issuing Bank” means PNC Bank, National Association and any other
Lender that agrees to act as an Issuing Bank, each in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.19(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto.
“JPMCB Fee Letter” means the letter agreement, dated as of May 21, 2019, between
the Borrower and JPMorgan Chase Bank, N.A.. “LC Exposure” means, at any time,
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (b) the aggregate amount of all Reimbursement Obligations
that have not yet been reimbursed by or on behalf of the Borrower at such time
and (c) the aggregate amount of all all Letter of Credit Borrowings. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the LC
Exposure at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrower and each Lender shall remain in full force and effect until the
Issuing Bank and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit. “Lease Obligations” means, at any date, the rental commitments of any
person under leases for real and/or personal property (including taxes,
insurance, maintenance and similar expenses which any Person is obligated to pay
under the terms of said leases) on such date, whether or not such obligations
are reflected as liabilities or commitments on a balance 12



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b019.jpg]
sheet of such Person or in the notes thereto, excluding, however, obligations
under Capitalized Leases. “Lenders” means the Persons listed on Schedule 2.01
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Banks. “Letter of Credit”
means any letter of credit issued pursuant to this Agreement. “Letter of Credit
Borrowing” has the meaning assigned to such term in Section 2.19. “Letter of
Credit Sublimit” has the meaning assigned to such term in Section 2.19. “LIBO
Rate” means, with respect to the Loans comprising any Eurodollar Borrowing for
any Interest Period, the interest rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market (for purposes of this definition,
an “Alternate Source”), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the London
interbank offered rate for U.S. dollars for an amount comparable to such
Borrowing and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the
foregoing, if the LIBO Rate as determined under any method above would be less
than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of
this Agreement. The LIBO Rate shall be adjusted with respect to any Eurodollar
Loan that is outstanding on the effective date of any change in the LIBOR
Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrower of the LIBO Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error. “LIBOR Reserve Percentage” shall mean as of any day the maximum
percentage in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). 13



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b020.jpg]
“Licenses” has the meaning assigned to it in Section 3.11. “Lien” means, with
respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. “Life Subsidiary” means
any Subsidiary of the Borrower that is engaged in the business of providing life
insurance and/or annuities, and related services. “Loan Document” means,
collectively, this Agreement, any Note and the Fee Letters, any letter of credit
applications and any agreements between the Borrower and an Issuing Bank
regarding the issuance by such Issuing Bank of Letters of Credit hereunder
and/or the respective rights and obligations between the Borrower and such
Issuing Bank in connection thereunder, and any amendments, modification or
supplements to any of the foregoing. “Loans” means the loans made by the Lenders
to the Borrower pursuant to Section 2.03. “Material Adverse Effect” means,
relative to any occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), a material adverse effect on: (a) the assets, business, financial
condition, operations or prospects of the Borrower or any Subsidiary; or (b) the
ability of the Borrower or any Subsidiary to perform any of its payment or other
material obligations under any of the Loan Documents. “Material Insurance
Subsidiary” means, at any time, an Insurance Subsidiary having (on a
consolidated basis with its Subsidiaries) at such time either (a) gross revenues
for the most recent four Fiscal Quarter period in excess of 5% of the gross
revenues of the Borrower and its Subsidiaries for such four Fiscal Quarter
period or (b) total assets, as of the last day of the preceding Fiscal Quarter,
having a net book value in excess of 5% of the total assets of the Borrower and
its Subsidiaries as of such day, in each case, based upon the Borrower’s most
recent annual or quarterly financial statements delivered to the Administrative
Agent under Section 5.01. Notwithstanding the foregoing, it is agreed that
Educators Life Insurance Company of America shall not be deemed a Material
Insurance Subsidiary but its Subsidiary, Horace Mann Life Insurance Company,
shall be a Material Insurance Subsidiary. The Material Insurance Subsidiaries
are set forth on Schedule 3.10, as such schedule may be updated from time to
time. “Maturity Date” means June 21, 2024. “Minimum Net Worth” has the meaning
assigned to such term in Section 6.02. 14



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b021.jpg]
“Moody’s” means Moody’s Investors Service, Inc. “Multiemployer Plan” means a
multiemployer plan as defined in Section 4001(a)(3) of ERISA. “NAIC” means the
National Association of Insurance Commissioners, or any successor thereto. “Net
Worth” means the consolidated net worth, calculated in accordance with GAAP, of
the Borrower and its consolidated Subsidiaries, excluding unrealized gains and
losses as calculated in accordance with FASB 115. “Non-U.S. Lender” means a
Lender that is not a U.S. Person. “Note” has the meaning assigned to such term
in Section 2.07(e). “NYFRB” means the Federal Reserve Bank of New York.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding. Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Loan Document and (b) the
obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of the Borrower. “OFAC” means
the Office of Foreign Assets Control of the U.S. Department of the Treasury.
“Ordinary Course Litigation” has the meaning assigned to such term in Section
3.04. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document), or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document. “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the 15



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b022.jpg]
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made under
Section 2.16(b)). “Overnight Bank Funding Rate” means, for any day, the rate
comprised of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. “P/C Subsidiary” means any Subsidiary of the
Borrower that is engaged in the business of providing property and casualty
insurance and related services. “Parent” means, with respect to any Lender, any
Person as to which such Lender is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any member of its Controlled Group is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA. “Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as
modified by Section 3(42) of ERISA, as amended from time to time. “PNC Fee
Letter” means the letter agreement, dated as of May 21, 2019, among the
Borrower, PNC Bank, National Association and PNC Capital Markets LLC. “Prime
Rate” means the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced. “Principal Office” shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. 16



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b023.jpg]
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent). “QFC” has the meaning assigned to the
term “qualified financial contract” in, and shall be interpreted in accordance
with, 12 U.S.C. 5390(c)(8)(D). “QFC Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. 252.82(b), (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. 47.3(b); or a “covered FSI” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. 382.2(b). “QFC
Credit Support” has the meaning assigned to it in Section 9.17. “Quarterly
Statement” means the quarterly financial statement of any Insurance Subsidiary
as required to be filed with the insurance commissioner (or similar authority)
of such Insurance Subsidiary’s state of domicile, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP. “Recipient” means,
as applicable, (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Bank. “Register” has the meaning assigned to such term in Section 9.04.
“Reimbursement Obligation” has the meaning assigned to such term in Section
2.19. “Reinsurance Agreements” means any agreement, contract, treaty,
certificate or other arrangement (other than a Surplus Relief Reinsurance
Agreement) whereby any Insurance Subsidiary agrees to transfer or cede to
another insurer all or part of the liability assumed by such Insurance
Subsidiary under a policy or policies of insurance reinsured by such Insurance
Subsidiary. “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates. “Reportable Compliance
Event” shall mean that any Covered Entity becomes a Sanctioned Person, or is
charged by indictment, criminal complaint or similar charging instrument,
arraigned, or custodially detained in connection with any Anti-Terrorism Law or
any predicate crime to any Anti-Terrorism Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law. 17



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b024.jpg]
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that, subject to Section 2.17(b),
is a Defaulting Lender shall be disregarded; provided further that if there
exists fewer than three (3) Lenders, Required Lenders shall mean all Lenders
(other than any Defaulting Lender), “Requirement of Law” for any Person means
the corporate charter and by-laws or other organizational or governing documents
of such Person, and any law, treaty, rule, ordinance or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Revolving Credit Exposure”
means, with respect to any Lender at any time, the sum of the outstanding
principal amount of such Lender’s Loans and LC Exposure at such time. “S&P”
means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business. “Sanctioned Country” means a country subject to a sanctions
program maintained under any Anti-Terrorism Law. “Sanctioned Person” means any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law. “SAP” means, as to each Insurance
Subsidiary, the statutory accounting practices prescribed or permitted by the
insurance commissioner (or other similar authority) in such Insurance
Subsidiary’s state of domicile for the preparation of Annual Statements and
other financial reports by insurance corporations of the same type as such
Insurance Subsidiary. “Securities Lending” means any transaction or series of
transactions pursuant to which any Insurance Subsidiary makes a pledge or
assignment of marketable securities to another Person (including repurchase
transactions, reserve repurchase transactions, fee-based transactions and other
similar securities lending arrangements); provided that “Securities Lending”
shall not include FHLB Liquidity Debt or FHLB Operating Debt. “Statutory
Financial Statements” has the meaning specified in Section 3.02(a). “Subsidiary”
means, with respect to the Borrower at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the Borrower in the Borrower’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more 18



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b025.jpg]
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled by the
Borrower or one or more subsidiaries of the Borrower or by the Borrower and one
or more Subsidiaries of the Borrower. “Supported QFC” has the meaning assigned
to it in Section 9.17. “Surplus Relief Reinsurance Agreements” means any
agreement whereby any Insurance Subsidiary assumes or cedes business under a
reinsurance agreement that would be considered a “financing-type” reinsurance
agreement and (a) with respect to any P/C Subsidiary, which is entered into
solely for the purpose of affecting the income statement of such P/C Subsidiary
as the same may be amended from time to time, and (b) with respect to any Life
Subsidiary, as determined in the Fourth Edition of the AICPA Audit Guide for
Stock Life Insurance Companies on pp. 91-92 thereof as the same may be amended
from time to time. “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). 19



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b026.jpg]
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Threshold Amount” means, (a)
with respect to Horace Mann Life Insurance Company, as of any date of
determination, ten percent (10%) of the net admitted assets less separate
accounts assets (as set forth on the financial statements most recently provided
pursuant to Section 5.01(c)) of Horace Mann Life Insurance Company and (b) with
respect to Horace Mann Insurance Company, as of any date of determination, the
greater of (i) ten percent (10%) of the net admitted assets of the Horace Mann
Group or (ii) twenty percent (20%) of statutory surplus of the Horace Mann Group
(each as set forth on the financial statements of the Horace Mann Group most
recently provided pursuant to Section 5.01(c)). “Transactions” means the
execution, delivery and performance by the Borrower of this Agreement, the
borrowing of Loans and the use of the proceeds thereof and the issuance of
Letters of Credit hereunder. “Type”, when used in reference to any Loan or
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the LIBO Rate or the
Alternate Base Rate. “U.S.” means the United States of America. “U.S. Person”
means a “United States person” within the meaning of Section 7701(a)(30) of the
Code. “U.S. Special Resolution Regime” has the meaning assigned to it in Section
9.17. “U.S. Tax Certificate” has the meaning assigned to such term in Section
2.14(f)(ii)(B)(3). “Withholding Agent” means the Borrower and the Administrative
Agent. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. “2017 Annual Statement” has
the meaning assigned to such term in Section 3.02(b). “2018 Annual Statement”
has the meaning assigned to such term in Section 3.02(b). “2019 Quarterly
Statement” has the meaning assigned to such term in Section 3.02(b). 20



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b027.jpg]
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”). SECTION 1.03. Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) any reference to any law, rule or
regulation herein shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time. SECTION 1.04.
Accounting Terms; GAAP. Unless otherwise defined or the context otherwise
requires, all financial and accounting terms used herein or in any of the Loan
Documents or any certificate or other document made or delivered pursuant hereto
shall be defined in accordance with GAAP or SAP, as the context may require.
When used in this Agreement, the term “financial statements” shall include the
notes and schedules thereto. In addition, when used herein, the terms “best
knowledge of” or “to the best knowledge of” any Person shall mean matters within
the actual knowledge of such Person (or an Executive Officer or general partner
of such Person) or which should have been known by such Person after reasonable
inquiry. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Without limiting the foregoing, all Capitalized Lease
obligations of any 21



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b028.jpg]
Person that would not have been required to be recognized as a liability on such
Person’s balance sheet under GAAP prior to the effectiveness of the Accounting
Standards Update (the “ASU”) issued by the Financial Accounting Standards Board
on February 25, 2016 shall continue to be accounted for as if such obligations
were not required to be recognized as a liability for purposes of all financial
definitions and calculations in this Agreement notwithstanding the fact that
such obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be recognized as a liability on such Person’s
balance sheet. SECTION 1.05. Letter of Credit Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the amount of such Letter of Credit available to be drawn at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreement related thereto, provides for one or
more automatic increases in the available amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount is available to be drawn at such time. SECTION 1.06. Divisions. For all
purposes under the Loan Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its equity interests at such time. ARTICLE II
THE CREDITS SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans. SECTION
2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. (b)
Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall 22



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b029.jpg]
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. (c) At the commencement of each Interest Period for
any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 5 Eurodollar Borrowings outstanding. (d) Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date. SECTION
2.03. Requests for Borrowings. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, the same Business
Day as the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile (or e-mail with a PDF copy attached) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: (i) the
aggregate amount of the requested Borrowing; (ii) the date of such Borrowing,
which shall be a Business Day; (iii) whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; (iv) in the case of a Eurodollar Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and (v) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04. If no
election as to the Type of Borrowing is specified, then the requested Revolving
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. 23



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b030.jpg]
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. . Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance a Reimbursement Obligation as
provided in Section 2.19(c) shall be remitted by the Administrative Agent to the
Issuing Bank. (b) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. SECTION 2.05. Interest Elections. (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. (b) To make an
election pursuant to this Section, the Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or facsimile (or
e-mail with a PDF copy attached) to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower. 24



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b031.jpg]
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02: (i) the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurodollar Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. (d) Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto. SECTION 2.06. Termination and Reduction of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date. (b) The Borrower may at any time terminate, or from time
to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the Revolving Credit Exposures would exceed the
total Commitments. 25



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b032.jpg]
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments. SECTION 2.07. Repayment of Loans;
Evidence of Debt. (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date. (b) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. (c) The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the date thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. (d) The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement. (e)
Any Lender may request that Loans made by it be evidenced by a promissory note
(each, a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a Note payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) in a form approved by
the Administrative Agent. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes payable to the order of the
payee named therein (or, if such Notes is a registered note, to such payee and
its registered assigns). SECTION 2.08. Prepayment of Loans. (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section. 26



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b033.jpg]
(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or facsimile (or e-mail with a PDF copy attached)) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10
and any break funding payments pursuant to Section 2.13. SECTION 2.09. Fees. (a)
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Rate on the daily
unused amount of the Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). (b)
The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent. (c) All fees payable hereunder shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent (or to an Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees, to the Lenders. Fees paid shall
not be refundable under any circumstances. SECTION 2.10. Interest. (a) The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate. (b) The Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate. (c) Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, upon the request of the Administrative Agent or the
Required Lenders such overdue amount shall bear interest, after as well as
before judgment, 27



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b034.jpg]
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section. If any other Event of
Default hereunder shall arise, then upon the request of the Required Lenders,
all principal of and interest on any Loan, and any other fee or other amount
payable by the Borrower hereunder shall bear interest at 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section, until such
Event of Default is cured or is waived. (d) Accrued interest on each Loan shall
be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. (e) All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. SECTION 2.11. Alternate Rate of Interest. (a)
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or (ii) the Administrative
Agent is advised by the Required Lenders that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period; then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. 28



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b035.jpg]
(b) (i) If the Administrative Agent determines (which determination shall be
final and conclusive, absent manifest error) that either (a) (i) the
circumstances set forth in Section 2.11(a) have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 2.11(a) have not
arisen but the applicable supervisor or administrator (if any) of the LIBO Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying the specific date after which the LIBO
Rate shall no longer be used for determining interest rates for loans (either
such date, a “LIBOR Termination Date”), or (b) a rate other than the LIBO Rate
has become a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. market, then the Administrative Agent may (in consultation
with the Borrower) choose a replacement index for the LIBO Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBO Rate-based interest rate in effect prior to its replacement. (ii) The
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
9.02), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment. (iii) Selection of the
replacement index, adjustments to the applicable margins, and amendments to this
Agreement (i) will be determined with due consideration to the then-current
market practices for determining and implementing a rate of interest for newly
originated loans in the United States and loans converted from a LIBO Rate-based
rate to a replacement index- based rate, and (ii) may also reflect adjustments
to account for (x) the effects of the transition from the LIBO Rate to the
replacement index and (y) yield- or risk-based differences between the LIBO Rate
and the replacement index. (iv) Until an amendment reflecting a new replacement
index in accordance with this Section 2.11(b) is effective, each advance,
conversion and renewal of a Eurodollar Loan will continue to bear interest with
reference to the LIBO Rate; provided however, that if the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that a LIBOR Termination Date has occurred, then following the LIBOR
Termination Date, all Eurodollar Loans shall automatically be converted to the
ABR Loans until such time as an amendment reflecting a replacement index and
related matters as described above is implemented. (v) Notwithstanding anything
to the contrary contained herein, if at any time the replacement index is less
than zero, at such times, such index shall be deemed to be zero for purposes of
this Agreement. 29



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b036.jpg]
SECTION 2.12. Increased Costs. (a) If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuing Bank (except any such reserve requirement
reflected in the LIBO Rate); (ii) impose on any Lender or Issuing Bank or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lenders or Letters of Credit or
participations therein; or (iii) subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; and the
result of any of the foregoing shall be to increase the cost to such Lender or
such other Recipient of making, continuing, converting or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered. (b) If any Lender or Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered. (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the 30



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b037.jpg]
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof. (d) Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to this Section for any increased
costs or reductions incurred more than 270 days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.13. Break Funding
Payments. In the event of (a) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default or as a result of any prepayment
pursuant to Section 2.08), (b) the conversion of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the LIBO Rate that would have
been applicable to such Eurodollar Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Eurodollar Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof. SECTION 2.14. Taxes.
(a) Withholding Taxes; Gross-Up. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes except as required by applicable law. If
any applicable law (as determined in good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable 31



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b038.jpg]
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.14), the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made. (b)
Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes. (c)
Evidence of Payment. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 2.14, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (d) Indemnification by the Borrower.
The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14(d)) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e). (f) Status of Lenders. 32



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b039.jpg]
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the U.S. is a party (x) with respect
to payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN- E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, 33



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b040.jpg]
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty; (2) in the case of a Non-U.S.
Lender claiming that its extension of credit will generate U.S. effectively
connected income, executed originals of IRS Form W-8ECI; (3) in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit C-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or (4) to the extent a Non-U.S. Lender is not the Beneficial Owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each Beneficial Owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner (C) any Non-U.S. Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 34



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b041.jpg]
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) Survival. Each party’s obligations
under this Section 2.14 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. 35



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b042.jpg]
(i) Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA. SECTION 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees, Reimbursement Obligations or of amounts payable under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at its
Principal Office, except that payments to be made directly to Issuing Banks and
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. (b) If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and Reimbursement
Obligations then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed
Reimbursement Obligations then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and unreimbursed
Reimbursement Obligations then due to such parties. (c) If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
Reimbursement Obligations resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
Reimbursement Obligations and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in Reimbursement Obligations of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in Reimbursement
Obligations; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Reimbursement Obligations
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower 36



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b043.jpg]
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. (d)
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders and Issuing Banks severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. (e) If any Lender or Issuing Bank shall fail to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender or Issuing
Bank to satisfy such Lender’s or Issuing Bank’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or hold such amounts
in a segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender or Issuing Bank under any such Section, in each case,
in any order as determined by the Administrative Agent in its discretion.
SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. (b) If any Lender requests compensation
under Section 2.12, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender becomes a Defaulting Lender, or if
any Lender does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required has been obtained), then the
Borrower may, at its sole expense 37



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b044.jpg]
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in Reimbursement Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. SECTION 2.17. Defaulting Lenders. Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender : (a) fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.09;
(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize LC Exposure with
respect to such Defaulting Lender in accordance with this Section; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Banks against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
38



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b045.jpg]
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans, Reimbursement Obligations or Letter of Credit Borrowings in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, Reimbursement
Obligations and Letter of Credit Borrowings owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations and Letter of Credit Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. (c) the
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that this clause (c) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby; (d) if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then: (i) all or any part of the LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that such reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Credit Exposure to exceed its Commitment; (ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Administrative Agent cash collateralize for the benefit of the Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.19 for so long
as such LC Exposure is outstanding ; (iii) if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii)
above, the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.19 with 39



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b046.jpg]
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized; (iv) if the LC Exposure
of the non-Defaulting Lenders is reallocated pursuant to clause (i) above, then
the fees payable to the Lenders pursuant to Section 2.09 and Section 2.19 shall
be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and (v) if all or any portion of such Defaulting Lender’s LC
Exposure is neither reallocated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.19 with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and (vi) so long as such Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.17(d), and LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.17(d)(i) (and
such Defaulting Lender shall not participate therein). (e) If (i) a Bankruptcy
Event or a Bail-In Action with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless the Issuing Banks shall have entered into arrangements
with the Borrower or such Lender, satisfactory to such Issuing Bank to defease
any risk to it in respect of such Lender hereunder. (f) In the event that each
of the Administrative Agent, the Borrower, each and each Issuing Bank agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. SECTION 2.18.
Increase of Commitments. (a) The Borrower may, from time to time, by notice to
the Administrative Agent, request that the aggregate Commitments be increased by
an amount that will not result in the aggregate Commitments exceeding
$325,000,000; provided that each increase in aggregate Commitments under this
Section shall be in a minimum amount of $25,000,000. Each such 40



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b047.jpg]
notice shall set forth the requested amount of the increase in the Commitments
and the date on which such increase is to become effective. The Borrower shall
have the right, but not the obligation, to arrange for one or more commercial
banks or other financial institutions (any such bank or other financial
institution being called an “Augmenting Lender”), which may include any Lender,
to extend Commitments or increase their existing Commitments in an aggregate
amount up to, but not greater than, the requested increase, provided that each
Augmenting Lender, if not already a Lender hereunder (i) shall extend a new
Commitment of not less than $5,000,000, (ii) shall execute all such
documentation as the Administrative Agent shall reasonably specify to evidence
its status as a Lender hereunder and (iii) shall be consented to by the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Such increases and such new Commitments shall become effective on the
date agreed to by the Borrower, the Augmenting Lenders and the Administrative
Agent. Notwithstanding the foregoing, no increase in the aggregate Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, on the date of such increase, the conditions set forth in Section 4.02
shall be satisfied (with all references in such paragraphs to a Loan being
deemed to be references to such increase) and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Executive Officer of the Borrower. Notwithstanding anything else in the
foregoing, no Lender shall become an Augmenting Lender without such Lender’s
consent. (b) Upon the effectiveness of any increase pursuant to this Section
2.18 of the aggregate Commitments and any resulting adjustment in the Applicable
Percentages, the Lenders and the Augmenting Lenders will purchase from each
other and sell to each other outstanding Loans sufficient to cause the
outstanding Loans of each Lender and Augmenting Lender to equal its Applicable
Percentage (as so adjusted) of the aggregate outstanding Revolving Loans. Such
purchase and sale shall be made pursuant to Section 9.04 except that no minimum
amount shall be required, no processing fee shall be charged and, if any Lender
shall suffer a loss or incur an expense as a result of the effectiveness of such
purchase or sale being during an Interest Period, the Borrower shall reimburse
such Lender the amount of such loss or expense. Each such Lender shall furnish
the Borrower with a certificate setting forth, in reasonable detail, the basis
for determining the amount to be paid to it hereunder. SECTION 2.19. Letters of
Credit. (a) Issuance of Letters of Credit. The Borrower may at any time prior to
the Maturity Date request the issuance of a Letter of Credit for its own account
or any Subsidiary, or the amendment or extension of an existing Letter of
Credit, by delivering or transmitting electronically to the Issuing Bank (with a
copy to the Administrative Agent) a completed application for letter of credit,
or request for such amendment or extension, as applicable, in such form as the
Issuing Bank may specify from time to time by no later than 10:00 a.m. at least
five (5) Business Days, or such shorter period as may be agreed to by the
Issuing Bank, in advance of the proposed date of issuance. The Borrower shall
authorize and direct the Issuing Bank to name the Borrower or any Subsidiary as
the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, the Issuing Bank shall confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Letter of Credit application and if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof. 41



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b048.jpg]
(i) Unless the Issuing Bank has received notice from any Lender or the
Administrative Agent, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Article IV is not satisfied, then, subject to the terms
and conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.19, the Issuing Bank or any of the Issuing Bank’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the Maturity Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $50,000,000 (the
“Letter of Credit Sublimit”) or (ii) the Revolving Credit Exposure exceed, at
any one time, the Commitments. Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Article IV after giving effect to the requested issuance,
amendment or extension of such Letter of Credit. Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. (ii) Notwithstanding Section 2.19(a)(i), the Issuing Bank shall not
be under any obligation to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain the Issuing Bank from issuing the Letter of Credit, or any
law applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally. (b) Letter of Credit Fees. The Borrower shall pay
(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in each outstanding Letter of Credit,
which shall accrue on the daily maximum amount then available to be drawn under
such Letter of Credit at the same Applicable Rate used to determine the interest
rate applicable to Eurodollar Loans, during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee equal
to 0.125% per annum on the daily amount available to be drawn under each Letter
of Credit. All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on 42



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b049.jpg]
each Interest Payment Date following issuance of each Letter of Credit. The
Borrower shall also pay to the Issuing Bank for the Issuing Bank’s sole account
the Issuing Bank’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as the Issuing Bank may generally
charge or incur from time to time in connection with the issuance, maintenance,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit. (c) Disbursements, Reimbursement.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Applicable Percentage of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively. (i) In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Issuing
Bank will promptly notify the Borrower and the Administrative Agent thereof.
Provided that it shall have received such notice, the Borrower shall reimburse
(such obligation to reimburse the Issuing Bank shall sometimes be referred to as
a “Reimbursement Obligation”) the Issuing Bank prior to 12:00 noon on each date
that an amount is paid by the Issuing Bank under any Letter of Credit (each such
date, a “Drawing Date”) by paying to the Administrative Agent for the account of
the Issuing Bank an amount equal to the amount so paid by the Issuing Bank. In
the event the Borrower fails to reimburse the Issuing Bank (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 4.02 other than any notice requirements.
Any notice given by the Administrative Agent or Issuing Bank pursuant to this
Section 2.19(c)(i) may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. (ii) Each Lender shall upon any
notice pursuant to Section 2.19(c)(i) make available to the Administrative Agent
for the account of the Issuing Bank an amount in immediately available funds
equal to its Applicable Percentage of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.19(c)) each be deemed to have
made an ABR Loan to the Borrower in that amount. If any Lender so notified fails
to make available to the Administrative Agent for the account of the Issuing
Bank the amount of such Lender’s Applicable Percentage of such amount by no
later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate 43



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b050.jpg]
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the Alternate Base Rate on and after the fourth day following
the Drawing Date. The Administrative Agent and the Issuing Bank will promptly
give notice (as described in Section 2.19(c)(i) above) of the occurrence of the
Drawing Date, but failure of the Administrative Agent or the Issuing Bank to
give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.19(c)(ii). (iii) With respect to any
unreimbursed drawing that is not converted into ABR Loans to the Borrower in
whole or in part as contemplated by Section 2.19(c)(i), because of the
Borrower’s failure to satisfy the conditions set forth in Section 4.02 other
than any notice requirements, or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the ABR Loans. Each Lender’s
payment to the Administrative Agent for the account of the Issuing Bank pursuant
to Section 2.19(c) shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.19(c). (d) Repayment of Participation Advances. (i) Upon (and
only upon) receipt by the Administrative Agent for the account of the Issuing
Bank of immediately available funds from the Borrower (i) in reimbursement of
any payment made by the Issuing Bank under the Letter of Credit with respect to
which any Lender has made a Participation Advance to the Administrative Agent,
or (ii) in payment of interest on such a payment made by the Issuing Bank under
such a Letter of Credit, the Administrative Agent on behalf of the Issuing Bank
will pay to each Lender, in the same funds as those received by the
Administrative Agent, the amount of such Lender’s Applicable Percentage of such
funds, except the Administrative Agent shall retain for the account of the
Issuing Bank the amount of the Applicable Percentage of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Bank. (ii) If the Administrative Agent is required at any time to return
to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in connection with a Bankruptcy Event, any portion of any payment made
by the Borrower to the Administrative Agent for the account of the Issuing Bank
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Bank the amount of its Applicable Percentage of any
amounts so returned by the Administrative Agent plus interest thereon from the
44



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b051.jpg]
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time. (e) Documentation. The Borrower
agrees to be bound by the terms of the Issuing Bank’s application and agreement
for letters of credit and the Issuing Bank’s written regulations and customary
practices relating to letters of credit, though such interpretation may be
different from the Borrower’s own. In the event of a conflict between such
application or agreement and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct, the Issuing Bank shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following the Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto. (f) Determinations to Honor Drawing Requests.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit. (g) Nature of Participation and
Reimbursement Obligations. Each Lender’s obligation in accordance with this
Agreement to make the Loans or Participation Advances, as contemplated by
Section 2.19(c), as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.19 under all
circumstances, including the following circumstances: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Bank or any of its Affiliates, the Borrower or any other
Person for any reason whatsoever, or which the Borrower may have against the
Issuing Bank or any of its Affiliates, any Lender or any other Person for any
reason whatsoever; (ii) the failure of the Borrower or any other Person to
comply, in connection with a Letter of Credit Borrowing, with the conditions set
forth in Sections 2.01, 2.02, 2.03, 2.04, 4.02 or as otherwise set forth in this
Agreement for the making of a Loan, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.19(c);
(iii) any lack of validity or enforceability of any Letter of Credit; (iv) any
claim of breach of warranty that might be made by the Borrower or any Lender
against any beneficiary of a Letter of Credit, or the existence of any claim,
set-off, recoupment, counterclaim, crossclaim, defense or other right which the
Borrower or any Lender may have at any time against a 45



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b052.jpg]
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Bank or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower or Subsidiaries of the Borrower and the beneficiary for
which any Letter of Credit was procured); (v) the lack of power or authority of
any signer of (or any defect in or forgery of any signature or endorsement on)
or the form of or lack of validity, sufficiency, accuracy, enforceability or
genuineness of any draft, demand, instrument, certificate or other document
presented under or in connection with any Letter of Credit, or any fraud or
alleged fraud in connection with any Letter of Credit, or the transport of any
property or provision of services relating to a Letter of Credit, in each case
even if the Issuing Bank or any of its Affiliates has been notified thereof;
(vi) payment by the Issuing Bank or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit; (vii) the
solvency of, or any acts or omissions by, any beneficiary of any Letter of
Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit; (viii) any failure by the Issuing Bank or any of its
Affiliates to issue any Letter of Credit in the form requested by the Borrower,
unless the Issuing Bank has received written notice from the Borrower of such
failure within three Business Days after the Issuing Bank shall have furnished
the Borrower and the Administrative Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice; (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrower or
Subsidiaries of the Borrower; (x) any breach of this Agreement or any other Loan
Document by any party thereto; (xi) the occurrence or continuance of a
Bankruptcy Event with respect to the Borrower; (xii) the fact that an Event of
Default or a Default shall have occurred and be continuing; 46



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b053.jpg]
(xiii) the fact that the Maturity Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and (xiv) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing. (h) Indemnity. The Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Bank and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Bank or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Bank as determined by a final
non-appealable judgment of a court of competent jurisdiction. (i) Liability for
Acts and Omissions. As between the Borrower and the Issuing Bank, or the Issuing
Bank’s Affiliates, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Bank shall not be responsible for any of the following, including any
losses or damages to the Borrower or other Person or property relating
therefrom: (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Bank or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of the
Borrower or any Subsidiary against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among the Borrower or any
Subsidiary and any beneficiary of any Letter of Credit or any such transferee;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank or its Affiliates, as
applicable, including any act or omission of any Governmental Authority, and
none of the above shall affect or impair, or prevent the vesting of, any of the
Issuing Bank’s or its Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve the Issuing Bank from liability for the Issuing
Bank’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Bank or its Affiliates be liable to the Borrower for any
indirect, consequential, incidental, punitive, 47



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b054.jpg]
exemplary or special damages or expenses (including attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit. Without limiting the generality of the foregoing, the Issuing
Bank and each of its Affiliates (i) may rely on any oral or other communication
believed in good faith by the Issuing Bank or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Bank or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Issuing Bank or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. In furtherance and
extension and not in limitation of the specific provisions set forth above, any
action taken or omitted by the Issuing Bank or its Affiliates under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put the Issuing Bank or its Affiliates under any resulting liability to the
Borrower or any Lender. (j) Issuing Bank Reporting Requirements. Each Issuing
Bank shall, on the first Business Day of each month, provide to Administrative
Agent and Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request. ARTICLE III REPRESENTATIONS AND
WARRANTIES The Borrower represents and warrants to the Lenders that: SECTION
3.01. Due Organization, Authorization, Etc. The Borrower and each Subsidiary (a)
is a corporation duly organized, validly existing and in good standing under the
laws of its state of incorporation, (b) is duly qualified to do business and in
good standing in each 48



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b055.jpg]
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, which jurisdictions are set forth with respect to the
Borrower and each Subsidiary on Schedule 3.01, (c) has the requisite corporate
power and authority and the right to own and operate its properties, to lease
the property it operates under lease, and to conduct its business as now and
proposed to be conducted, and (d) has obtained all material licenses, permits,
consents or approvals from or by, and has made all filings with, and given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct (including, without
limitation, the consummation of the transactions contemplated by this Agreement)
as to each of the foregoing except where the failure to do so would not have a
Material Adverse Effect on the Borrower, or on the Borrower and its Subsidiaries
taken as a whole. The execution, delivery and performance by the Borrower of
this Agreement and the consummation of the transactions contemplated hereby and
thereby are within its corporate powers, have been duly authorized by all
necessary corporate action (including, without limitation, shareholder approval,
if required) and do not contravene or conflict with the Borrower’s articles of
incorporation or bylaws. Each of the Borrower and its Subsidiaries has received
all material governmental and other consents and approvals (if any shall be
required) necessary for such execution, delivery and performance, and such
execution, delivery and performance do not and will not contravene or conflict
with, or create a Lien or right of termination or acceleration under, any
Requirement of Law or Contractual Obligation binding upon the Borrower or such
Subsidiaries. This Agreement and each of the Loan Documents is (or when executed
and delivered will be) the legal, valid, and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms;
provided that the Borrower assumes for purposes of this Section 3.01 that this
Agreement and the other Loan Documents have been validly executed and delivered
by each of the parties thereto other than the Borrower. SECTION 3.02. Statutory
Financial Statements. (a) The Annual Statement of each of the Insurance
Subsidiaries as filed with the appropriate Governmental Authority of its state
of domicile (the “Department”) and delivered to each Lender prior to the
execution and delivery of this Agreement, as of and for the 2017 and 2018 Fiscal
Years and as of and for the Fiscal Quarter ended March 31, 2019 (collectively,
the “Statutory Financial Statements”), have been prepared in accordance with SAP
applied on a consistent basis (except as noted therein). Each such Statutory
Financial Statement was in material compliance with applicable law when filed.
The Statutory Financial Statements fairly present the financial position, the
results of operations, changes in equity and changes in financial position of
each such Insurance Subsidiary as of and for the respective dates and periods
indicated therein in accordance with SAP applied on a consistent basis, except
as set forth in the notes thereto or on Schedule 3.02(a). All books of account
of each of the Insurance Subsidiaries fully and fairly disclose all of the
transactions, properties, assets, investments, liabilities and obligations of
such Insurance Subsidiary and all of such books of account are in the possession
of each such Insurance Subsidiary and are true, correct and complete in all
material respects. (b) The investments of Insurance Subsidiaries reflected in
the Annual Statements filed with the respective Departments with respect to the
2017 Fiscal Year (the “2017 Annual Statement”), the 2018 Fiscal Year (the “2018
Annual Statement”) and the March 31, 2019 Quarterly Statement (the “2019
Quarterly Statement”) comply in all material respects with all applicable
requirements of 49



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b056.jpg]
the Department with respect to each such Insurance Subsidiary as well as those
of any other applicable jurisdiction relating to investments in respect of which
it may invest its funds. (c) Marketable securities and short term investments
reflected in the 2017 Annual Statement, the 2018 Annual Statement and in the
2019 Quarterly Statement of each Insurance Subsidiary are valued at cost,
amortized cost or market value, as required by applicable law. (d) There has
been no event or occurrence which has had or could reasonably be expected to
have a Material Adverse Effect on the Borrower, or on the Borrower and its
Subsidiaries taken as a whole, since March 31, 2019. SECTION 3.03. GAAP
Financial Statements. (a) The Borrower has furnished to the Administrative Agent
and each of the Lenders (i) a copy of the unaudited consolidated balance sheets
of the Borrower and its Subsidiaries, and the balance sheet of the Borrower on
an unconsolidated basis as of March 31, 2019 and the related consolidated
statements of income and cash flows for that portion of the Fiscal Year ending
as of the close of March 31, 2019 and (ii) a copy of the unaudited consolidated
statement of income of the Borrower and its Subsidiaries, and the statement of
income of the Borrower on an unconsolidated basis, for March 31, 2019, all
prepared in accordance with GAAP (subject to normal year-end adjustments and
except that footnote and schedule disclosures are abbreviated) which financial
statements are complete and correct and present fairly in accordance with GAAP
(subject to normal year-end adjustments) consolidated or unconsolidated, as the
case may be results of operations and cash flows of the Borrower as of March 31,
2019 and the period then ended. (b) The Borrower has provided to the
Administrative Agent and each Lender a copy of the annual audited consolidated
financial statements of the Borrower and its Subsidiaries, consisting of
consolidated balance sheets and consolidated statements of income and retained
earnings and cash flows, setting forth in comparative form in each case the
consolidated figures for the years ended December 31, 2017 and December 31,
2018, which financial statements have been prepared in accordance with GAAP and
certified without material qualification by KPMG LLP. Such financial statements
are complete and correct and present fairly in accordance with GAAP the
consolidated financial position and the consolidated results of operations and
cash flows of the Borrower and its Subsidiaries as at the end of such year and
for the period then ended. (c) With respect to any representation and warranty
which is deemed to be made after the date hereof by the Borrower, the balance
sheet and statements of operations, of shareholders’ equity and of cash flow,
which as of such date shall most recently have been furnished by or on behalf of
the Borrower to each Lender for the purposes of or in connection with this
Agreement or any transaction contemplated hereby, shall have been prepared in
accordance with GAAP consistently applied (except as disclosed therein), and
shall present fairly the consolidated financial condition of the corporations
covered thereby as at the 50



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b057.jpg]
dates thereof for the periods then ended, subject, in the case of quarterly
financial statements, to normal year-end audit adjustments. SECTION 3.04.
Litigation and Contingent Liabilities. Except as set forth (including estimates
of the dollar amounts involved) in Schedule 3.04 hereto and except for claims
which are covered by Insurance Policies, coverage for which has not been denied
in writing, or which relate to insurance policies or surety contracts issued by
the Borrower or to which it is a party, reinsurance treaties, reinsurance
certificates, or any other such agreements entered into by the Borrower in the
ordinary course of business (referred to herein as “Ordinary Course
Litigation”), no claim, litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry is
pending or threatened against the Borrower or any of its Subsidiaries (i) which
would, if adversely determined, have a Material Adverse Effect on the Borrower,
or on the Borrower and its Subsidiaries taken as a whole or (ii) which relates
to any of the transactions contemplated hereby, and there is no basis known to
the Borrower for any of the foregoing. Other than any liability incident to such
claims, litigation or proceedings, the Borrower has no material Contingent
Liabilities not provided for or referred to in the financial statements
delivered pursuant to Section 3.03. SECTION 3.05. Investment Company Act. Other
than Horace Mann Investors, Inc., neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940,
as amended. SECTION 3.06. Regulations T, U and X. Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock. None of the Borrower, any of its Subsidiaries or any
Person acting on their behalf has taken or will take action to cause the
execution, delivery or performance of this Agreement or the Notes, the making or
existence of the Loans or the use of proceeds of the Loans or any Letter of
Credit to violate Regulations T, U or X of the Board. SECTION 3.07. Proceeds.
The proceeds of the Loans will be used to fund ongoing working capital, capital
expenditures, and for general corporate purposes (including acquisitions
permitted by this Agreement). None of such proceeds or any Letter of Credit will
be used in violation of applicable law, and none of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any margin stock as defined in Regulation U of
the Board. SECTION 3.08. Insurance. The Borrower and its Subsidiaries maintain
Insurance Policies to such extent and against such hazards and liabilities as is
required by law or customarily maintained by prudent companies similarly
situated. SECTION 3.09. Accuracy of Information. All factual written information
furnished heretofore or contemporaneously herewith by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or the Lenders
for purposes of or in connection with this Agreement or any of the transactions
contemplated hereby, as supplemented to the date hereof, is and all other such
factual written information hereafter furnished by or on behalf of the 51



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b058.jpg]
Borrower or any of its Subsidiaries to the Administrative Agent or the Lenders
will be, true and accurate in every material respect on the date as of which
such information is dated or certified and not incomplete by omitting to state
any material fact necessary to make such information not misleading. SECTION
3.10. Subsidiaries. As of the Effective Date, Schedule 3.10 contains a complete
list of the Borrower’s Subsidiaries and indicates which Subsidiaries are
Material Insurance Subsidiaries. SECTION 3.11. Insurance Licenses. Except as set
forth on Schedule 3.11, to the best of the Borrower’s knowledge, no license
(including, without limitation, licenses or certificates of authority from
applicable insurance departments), permits or authorizations to transact
insurance and reinsurance business (collectively, the “Licenses”) is the subject
of a proceeding for suspension or revocation or any similar proceedings, there
is no sustainable basis for such a suspension or revocation, and no such
suspension or revocation is threatened by any state insurance department.
SECTION 3.12. Taxes. The Borrower and each of its Subsidiaries has filed all
material Tax returns and reports that are required to be filed by it, and has
paid or provided adequate reserves for the payment of all material Taxes payable
by it that have become due, other than those that are not yet delinquent and are
being contested in good faith by appropriate proceedings and with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP. SECTION 3.13. Compliance with Laws. Neither the Borrower nor any of
its Subsidiaries is in violation of any law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority (including,
without limitation, ERISA, margin regulations, Anti-Terrorism Laws, the Act or
environmental laws), if the effect of such violation could reasonably be
expected to have a Material Adverse Effect on the Borrower, or on the Borrower
and its Subsidiaries taken as a whole and, to the best of the Borrower’s
knowledge, no such violation has been alleged and each of the Borrower and its
Subsidiaries (a) has filed in a timely manner all reports, documents and other
materials required to be filed by it with any Governmental Authority, if such
failure to so file could reasonably be expected to have a Material Adverse
Effect on the Borrower, or on the Borrower and its Subsidiaries taken as a
whole; and the information contained in each of such filings is true, correct
and complete in all material respects and (b) has retained all records and
documents required to be retained by it pursuant to any law, ordinance, rule,
regulation, order, policy, guideline or other requirement of any Governmental
Authority, if the failure to so retain such records and documents could
reasonably be expected to have a Material Adverse Effect on the Borrower, or on
the Borrower and its Subsidiaries taken as a whole. SECTION 3.14. No Default.
Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. 52



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b059.jpg]
SECTION 3.15. Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all property necessary or used in the ordinary conduct
of its business, except for such defects in title as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 6.08. SECTION 3.16. Anti-Terrorism Laws and
Sanctions. No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law. SECTION 3.17. EEA Financial Institutions. The Borrower is not an EEA
Financial Institution. SECTION 3.18. Certificate of Beneficial Ownership. The
Certificate of Beneficial Ownership executed and delivered to the Administrative
Agent and Lenders for the Borrower on or prior to the date of this Agreement, as
updated from time to time in accordance with this Agreement, is accurate,
complete and correct as of the date hereof and as of the date any such update is
delivered. SECTION 3.19. Plan Assets; Prohibited Transactions. Neither the
Borrower or any of its Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of the Plan Asset Regulations), and neither the execution,
delivery nor performance of the transactions contemplated under this Agreement,
including the making of any Loan and the issuance of any Letter of Credit
hereunder, will give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code. ARTICLE IV CONDITIONS SECTION 4.01.
Effective Date. The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02): (a) The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission or email of
a PDF (or similar file) of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement. 53



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b060.jpg]
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower, covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion. (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions, incumbency and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel. (d) The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or an Executive Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02 and certifying that there has not been a Material
Adverse Change since December 31, 2018. (e) The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder. (f) The Administrative Agent and each Lender shall have received, in
form and substance acceptable to the Administrative Agent and each Lender an
executed Certificate of Beneficial Ownership and such other documentation and
other information requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.
(g) All consents and regulatory approvals and licenses required to effectuate
the transactions contemplated hereby shall have been obtained and there shall
not be any legal or regulatory prohibitions or restrictions on the transactions
contemplated hereby. (h) The Credit Agreement dated as of July 30, 2014 among
the Borrower, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, shall have been terminated and repaid in full. (i) A duly
completed Compliance Certificate as of the last day of the fiscal quarter of
Borrower most recently ended prior to the Closing Date, signed by an Executive
Officer of Borrower and demonstrating pro forma compliance with the covenants
set forth in Sections 6.01, 6.02 and 6.03. (j) The Borrower shall have delivered
the financial statements referred to in Section 3.02 and Section 3.03. The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. 54



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b061.jpg]
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend or extend
any Letter of Credit is subject to the satisfaction of the following conditions:
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
issuance, amendment or extension of a Letter of Credit before and after giving
effect to such Borrowing, issuance, amendment or extension, and after giving
effect to the use of proceeds thereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of the date of such earlier date. (b) At
the time of and immediately after giving effect to such Borrowing, issuance,
amendment or extension, no Default shall have occurred and be continuing. (c)
Delivery of a Borrowing Request or request for a Letter of Credit in accordance
with Section 2.03 or 2.19, as applicable. Each Borrowing and each issuance,
amendment or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section. ARTICLE V
AFFIRMATIVE COVENANTS Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated, in each case, without any pending draw, and all Reimbursement
Obligations and Letter of Credit Borrowings shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that: SECTION 5.01. Reports,
Certificates and Other Information. Furnish or cause to be furnished to the
Administrative Agent and the Lenders: (a) GAAP Financial Statements: (i) Within
50 days after the close of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, a copy of its Form 10-Q filed with the Securities
and Exchange Commission and accompanied by the certification of the chief
executive officer, chief financial officer or treasurer of the Borrower that the
financial statements set forth therein are complete and correct and present
fairly in accordance with GAAP (subject to normal year-end adjustments) the
consolidated, or unconsolidated, as the case may be, results of operations and
cash flows of the Borrower as at the end of such Fiscal Quarter and for the
period then ended. (ii) Within 95 days after the close of each Fiscal Year, a
copy of the annual audited consolidated financial statements of the Borrower and
its 55



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b062.jpg]
Subsidiaries, consisting of consolidated balance sheets and consolidated
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the consolidated figures for the previous Fiscal
Year, which financial statements shall be prepared in accordance with GAAP,
certified without material qualification by the independent certified public
accountants regularly retained by the Borrower, or any other firm of independent
certified public accountants of recognized national standing selected by the
Borrower and reasonably acceptable to the Required Lenders that all such
financial statements are complete and correct and present fairly in accordance
with GAAP the consolidated financial position and the consolidated results of
operations and cash flows of the Borrower and its Subsidiaries as at the end of
such year and for the period then ended. (b) Tax Returns. If requested by the
Administrative Agent, copies of all federal, state, local and foreign Tax
returns and reports in respect of income, franchise or other Taxes on or
measured by income (excluding sales, use or like Taxes) filed by the Borrower or
any of its Subsidiaries. (c) SAP Financial Statements: (i) Within 5 days after
the applicable regulatory filing date for each of its Fiscal Quarters, but in
any event within 50 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of each Insurance Subsidiary and of the Horace Mann
Group a copy of the Quarterly Statement of each Insurance Subsidiary and of the
Horace Mann Group for such Fiscal Quarter, all prepared in accordance with SAP
and accompanied by the certification of the chief financial officer or chief
executive officer of each Insurance Subsidiary (and with respect to the Horace
Mann Group, of Horace Mann Insurance Company) that all such financial statements
are complete and correct and present fairly in accordance with SAP the financial
position of such Insurance Subsidiary or the Horace Mann Group, as applicable,
for the periods then ended. (ii) Within 5 days after the applicable regulatory
filing date for each of its Fiscal Years, but in any event within 60 days after
the end of each Fiscal Year of each Insurance Subsidiary and of the Horace Mann
Group a copy of the Annual Statement of each Insurance Subsidiary and of the
Horace Mann Group for such Fiscal Year prepared in accordance with SAP and
accompanied by the certification of the chief financial officer or chief
executive officer of each Insurance Subsidiary (and with respect to the Horace
Mann Group, of Horace Mann Insurance Company) that such financial statement is
complete and correct and presents fairly in accordance with SAP the financial
position of such Insurance Subsidiary or the Horace Mann Group, as applicable,
for the period then ended. (iii) Within 5 days after the applicable regulatory
filing date for each of its Fiscal Years, but in any event within 95 days after
the close of each Fiscal Year of each Insurance Subsidiary and the Horace Mann
Group a copy of each 56



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b063.jpg]
Insurance Subsidiary’s and the Horace Mann Group’s “Statement of Actuarial
Opinion” which is provided to the applicable Department (or equivalent
information should the Department no longer require such a statement) as to the
adequacy of loss reserves of such Insurance Subsidiary or the Horace Mann Group,
as applicable. Such opinion shall be in the format prescribed by the applicable
Insurance Code. (d) Notice of Default, etc. Immediately after an Executive
Officer of the Borrower knows or has reason to know of the existence of any
Default, or any development or other information which would have a Material
Adverse Effect on the Borrower, or on the Borrower and its Subsidiaries taken as
a whole, telephonic notice specifying the nature of such Default or development
or information, including the anticipated effect thereof, which notice shall be
promptly confirmed in writing within two (2) Business Days. (e) Other
Information. The following certificates and other information related to the
Borrower: (i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Insurance
Subsidiaries relating to the insurance business of the Insurance Subsidiaries
(when, and if, prepared); provided the Borrower shall only be required to
deliver any interim report hereunder at such time as Borrower has knowledge that
a final report will not be issued and delivered to the Administrative Agent
within 90 days of any such interim report. (ii) Copies of all Insurance Holding
Company System Regulatory Act filings with Governmental Authorities in the
applicable state of domicile, with respect to any occurrence which might
reasonably be expected to have a Material Adverse Effect, by the Borrower or any
Subsidiary not later than five (5) Business Days after such filings are made,
including, without limitation, filings which seek approval of Governmental
Authorities with respect to transactions between the Borrower or such Subsidiary
and its Affiliates. (iii) Within five (5) Business Days of such notice, notice
of actual suspension, termination or revocation of any material License of the
Insurance Subsidiaries by any Governmental Authority or of receipt of notice
from any Governmental Authority notifying the Borrower of a hearing (which is
not withdrawn within ten (10) days) relating to such a suspension, termination
or revocation, including any request by a Governmental Authority which commits
the Borrower to take, or refrain from taking, any action or which otherwise
materially and adversely affects the authority of the Borrower to conduct its
business. (iv) Within five (5) Business Days of such notice, notice of any
pending or threatened investigation or regulatory proceeding (other than routine
periodic investigations or reviews) by any Governmental Authority concerning 57



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b064.jpg]
the business, practices or operations of the Borrower, including any agent or
managing general agent thereof. (v) Promptly upon any change in the rating for
Index Debt of the Borrower, notice of such change. (vi) Promptly, such
additional financial and other information as the Administrative Agent or any
Lender may from time to time reasonably request. (vii) Promptly, such
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation. (f) Compliance Certificates. Concurrently with
the later to occur of delivery to the Administrative Agent of the GAAP financial
statements and delivery to the Administrative Agent of the SAP financial
statements under Sections 5.01(a) and 5.01(c), for each Fiscal Quarter and
Fiscal Year of the Borrower, and at any other time no later than thirty (30)
Business Days following a written request of the Administrative Agent, a duly
completed Compliance Certificate, signed by an Executive Officer of the
Borrower, containing, among other things, a computation of, and showing
compliance with, each of the applicable financial ratios and restrictions
contained in Sections 6.01 through 6.03, and to the effect that, to the best of
such officer’s knowledge, as of such date no Default has occurred and is
continuing. (g) Reports to SEC and to Shareholders. Promptly upon the filing or
making thereof (i) copies of each filing and report made by the Borrower or any
of its Subsidiaries with or to any securities exchange or the Securities and
Exchange Commission and (ii) of each communication from the Borrower to
shareholders generally; provided that only those items described in clauses (i)
and (ii) of this Section 5.01(g) which are material to the interest of the
Lenders hereunder shall be provided to the Administrative Agent and the Lenders
hereunder. (h) Notice of Litigation, License and ERISA Matters. Upon learning of
the occurrence of any of the following, written notice thereof, describing the
same and the steps being taken by the Borrower with respect thereto: (i) the
institution of, or any adverse determination in, any litigation, arbitration
proceeding or governmental proceeding (including any IRS, Department of Labor,
or Pension Benefit Guaranty Corporation proceeding with respect to any Plan)
which could, if adversely determined, be reasonably expected to have a Material
Adverse Effect on the Borrower, or on the Borrower and its Subsidiaries taken as
a whole and which is not Ordinary Course Litigation, (ii) the failure of any
Person in the Controlled Group to make a required contribution to any Plan in an
amount sufficient to give rise to a Lien under section 303(k) of ERISA or 430(k)
of the Code, (iii) the institution of any steps by any entity in the Controlled
Group to withdraw from a Plan subject to section 4063 of ERISA or from a
Multiemployer Plan, or the institution of any steps by any entity in the
Controlled Group or any other Person to terminate any Plan (other than in a
standard termination within the meaning of section 4041(b) of ERISA), or the
taking of any action with respect to a Plan which could result in the
requirement that the Borrower or any of its Subsidiaries furnish a bond or other
security to such Plan, or the occurrence of any event with respect to any Plan
which could result in the 58



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b065.jpg]
incurrence by the Borrower or any of its Subsidiaries of any material liability
(other than a liability for contributions or premiums), fine or penalty, (iv)
the commencement of any dispute which might lead to the modification, transfer,
revocation, suspension or termination of this Agreement or any Loan Document or
(v) any event which could be reasonably expected to have a Material Adverse
Effect on the Borrower, or on the Borrower and its Subsidiaries taken as a
whole. (i) Beneficial Ownership Certification. Promptly, (i) upon request by the
Administrative Agent, confirmation of the accuracy of the information set forth
in the most recent Certificate of Beneficial Ownership provided to the
Administrative Agent and Lenders; (ii) a new Certificate of Beneficial
Ownership, in form and substance acceptable to the Administrative Agent and each
Lender, when the individual(s) identified in the Certificate of Beneficial
Ownership have changed; and (iii) such other information and documentation as
may reasonably be requested by Agent or any Lender from time to time for
purposes of compliance by Agent or such Lender with applicable laws (including
without limitation the USA Patriot Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrative Agent or such Lender to comply therewith. (j)
Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request. SECTION 5.02. Corporate Existence; Foreign Qualification. Do
and cause to be done at all times all things necessary to (a) maintain and
preserve the corporate existence of the Borrower, (b) be, and ensure that each
Subsidiary of the Borrower is, duly qualified to do business and be in good
standing as a foreign corporation in each jurisdiction where the nature of its
business makes such qualification necessary, and (c) do or cause to be done all
things necessary to preserve and keep in full force and effect the Borrower’s
corporate existence. SECTION 5.03. Books, Records and Inspections. (a) Maintain,
and cause each of its Subsidiaries to maintain, materially complete and accurate
books and records, (b) permit, and cause each of its Subsidiaries to permit,
access at reasonable times by the Administrative Agent and the Lenders to its
books and records, (c) permit, and cause each of its Subsidiaries to permit, the
Administrative Agent, the Lenders or their respective designated representatives
to inspect at reasonable times its properties and operations, and (d) permit,
and cause each of its Subsidiaries to permit, the Administrative Agent and the
Lenders to discuss its business, operations and financial condition with its
officers. SECTION 5.04. Insurance. Maintain, and cause each of its Subsidiaries
to maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by law (including any flood insurance required to be
maintained by applicable law) or customarily maintained by prudent companies
similarly situated. SECTION 5.05. Taxes and Liabilities. Pay, and cause each of
its Subsidiaries to pay, when due all material Taxes, assessments and other
material liabilities except as contested in good faith and by appropriate
proceedings with respect to which reserves have been 59



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b066.jpg]
established, and are being maintained, in accordance with GAAP if and so long as
such contest could not reasonably be expected to have a Material Adverse Effect
on the Borrower, or on the Borrower and its Subsidiaries taken as a whole.
SECTION 5.06. Compliance with Laws. Comply, and cause each of its Subsidiaries
to comply, (a) with all federal, state and local laws, rules and regulations
related to its businesses (including, without limitation, the establishment of
all insurance reserves required to be established under SAP and applicable laws
restricting the investments of the Borrower), and (b) with all Contractual
Obligations binding upon such entity, except where failure so to comply would
not in the aggregate have a Material Adverse Effect on the Borrower, or on the
Borrower and its Subsidiaries taken as a whole. SECTION 5.07. Conduct of
Business. Engage on a consolidated basis with its Subsidiaries primarily in the
same business in which the Borrower and its Subsidiaries are engaged on the date
hereof. SECTION 5.08. Maintenance of Properties. Maintain, preserve and protect
and cause each of its Subsidiaries to maintain, preserve and protect, all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted. SECTION 5.09.
Use of Proceeds. Use proceeds of the Loans only to fund working capital, capital
expenditures and for general corporate purposes (including acquisitions
permitted by this Agreement). No part of the proceeds of any Loan or Letters of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any Regulations of the Board (including Regulations T, U
and X), Anti-Terrorism Laws. SECTION 5.10. Accuracy Of Information. Ensure that
any information, including financial statements or other documents, furnished to
the Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the furnishing of such information shall be deemed to
be representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 5.10. SECTION 5.11. Anti-Terrorism Laws;
International Trade Law Compliance. (a) No Covered Entity will become a
Sanctioned Person, (b) no Covered Entity, either in its own right or through any
third party, will (A) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans or
Letters of Credit to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti- Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) 60



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b067.jpg]
the Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event. ARTICLE VI NEGATIVE COVENANTS Until the Commitments
have expired or been terminated and the principal of and interest on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated, in each case, without any pending draw,
and all Reimbursement Obligations and Letter of Credit Borrowings shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Consolidated Debt to Total Capitalization. Not permit the ratio of
(a) the principal amount of Consolidated Debt to (b) the sum of (i) Net Worth
plus (ii) Consolidated Debt to exceed 0.35 to 1.0 at any time. SECTION 6.02. Net
Worth. Not permit its Net Worth at any time to be less than the Minimum Net
Worth. “Minimum Net Worth” means $970,300,0001 plus 50% of equity contributions
after March 31, 2019, excluding unrealized gains and losses; provided that on
each March 31, commencing March 31, 2020, if 80% of the consolidated net worth
of the Borrower and its Subsidiaries, calculated in accordance with GAAP, is
greater than the Minimum Net Worth, the Minimum Net Worth shall be increased to
such greater amount. SECTION 6.03. Minimum Risk Based Capital. The Borrower
shall not permit Horace Mann Life Insurance Company or the P/C Subsidiaries
(taken as a whole) to maintain, as of the end of any Fiscal Year, a ratio
(expressed as a percentage) of (a) Total Adjusted Capital (as defined in the
Risk-Based Capital (RBC) for Insurers Act in the applicable state of domicile or
in the rules and procedures prescribed from time to time by the NAIC with
respect thereto) to (b) the Company Action Level RBC (as defined in the
Risk-Based Capital Act or in the rules and procedures prescribed from time to
time by the NAIC with respect thereto) of less than 300%. SECTION 6.04. Mergers,
Consolidations and Sales. Not, and not permit any of its Subsidiaries to, (a)
merge or consolidate, or purchase or otherwise acquire all or substantially all
of the assets or stock of any class of, or any partnership or joint venture
interest in, any other Person, other than mergers or acquisitions where the
corporate existence of the Borrower is not affected by such merger or
acquisition and, subsequent to such merger or acquisition, the Borrower is in
compliance with all the provisions of this Agreement and no Default shall exist,
or (b) sell, transfer, convey or lease all or any substantial part of its assets
or sell or assign with or without recourse any receivables, other than any sale,
transfer, conveyance or lease in the ordinary course of business. SECTION 6.05.
Regulations T, U and X. Not, and not permit any of its Subsidiaries to, use or
permit any proceeds of the Loans to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying margin stock, as defined in Regulation U of the Board. 1 80% of Net
Worth as of March 31, 2019. 61



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b068.jpg]
SECTION 6.06. Restrictive Agreements. Not, and not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guarantee Debt of the Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.06 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof. SECTION 6.07. Transactions with Affiliates. Not, and not permit any
Subsidiary to, enter into, or cause, suffer or permit to exist, directly or
indirectly, any arrangement, transaction or contract with any of its Affiliates
unless such arrangement, transaction or contract is in the ordinary course of
business, reasonably intended to satisfy the reasonable business requirements of
the Borrower or such Subsidiary, and on terms and conditions at least as
favorable to the Borrower or such Subsidiary as the terms and conditions which
would apply in a similar arrangement, transaction or contract with a Person or
entity not an Affiliate; provided that transactions between the Borrower and any
wholly-owned Subsidiary of the Borrower or between any wholly-owned Subsidiaries
of the Borrower shall be excluded from the restrictions set forth in this
Section 6.07. SECTION 6.08. Liens. Not, and not permit any of its Subsidiaries
to, create or permit to exist any Lien with respect to any assets now or
hereafter existing or acquired, except the following: (a) Liens for current
taxes not delinquent or for taxes being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, (b) Liens
arising in the ordinary course of business or by operation of law for sums being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves have been established, and are being maintained, in accordance
with GAAP, or for sums not due, and in either case not involving any deposits or
advances for borrowed money or the deferred purchase price of property or
services, (c) Liens in connection with the acquisition of fixed assets after the
date hereof and attaching only to the property being acquired, (d) Liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits, (e) mechanics’, workers’, materialmen’s and other like Liens arising
in the ordinary course of business in respect of obligations which are not
delinquent or which are being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP, (f) Liens securing FHLB
Operating Debt, FHLB Liquidity Debt and 62



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b069.jpg]
Securities Lending and (g) other Liens securing Debt which Debt does not in the
aggregate exceed $5,000,000; provided, however, that, no Lien shall be permitted
to exist on the shares of stock of any of its Subsidiaries. SECTION 6.09.
Subsidiary Debt. Not permit the aggregate amount of Debt of its Subsidiaries at
any time outstanding to exceed $20,000,000, plus, solely with respect to any
Insurance Subsidiary, FHLB Operating Debt. SECTION 6.10. Securities Lending. Not
permit the aggregate market value of securities subject to Securities Lending
for any Insurance Subsidiary to exceed at any time an amount equal to the
Threshold Amount applicable to such Insurance Subsidiary less the aggregate
amount of FHLB Operating Debt outstanding at such time for such Insurance
Subsidiary; provided that for purposes of this Section 6.10, the market value of
any security subject to Securities Lending shall be measured as of the time the
applicable Securities Lending transaction was entered into. ARTICLE VII EVENTS
OF DEFAULT If any of the following events (“Events of Default”) shall occur: (a)
Non-Payment of Loan. Default in the payment when due of any principal on the
Loans or any reimbursement obligation in respect of any Reimbursement
Obligations and Letter of Credit Borrowings; (b) Non-Payment of Interest, Fees,
Etc. Default, and continuance thereof for 3 Business Days, in the payment when
due of interest on the Loans or of any other amount payable hereunder or under
the Loan Documents; (c) Non-Payment of Other Debt. (i) Default in the payment
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any other Debt of, or guaranteed by, the Borrower or any of its
Subsidiaries if the aggregate amount of Debt of the Borrower and/or any of its
Subsidiaries which is accelerated or due and payable, or which may be
accelerated or otherwise become due and payable, by reason of such default or
defaults is $20,000,000 or more, or (ii) default in the performance or
observance of any obligation or condition with respect to any such other Debt
of, or guaranteed by, the Borrower and/or any of its Subsidiaries if the effect
of such default or defaults is to accelerate the maturity of any such Debt of
$20,000,000 or more in the aggregate or to permit the holder or holders of such
Debt of $20,000,000 or more in the aggregate, or any trustee or agent for such
holders, to cause such Debt to become due and payable prior to its expressed
maturity; (d) Other Material Obligations. Except for obligations covered under
other provisions of this Article VII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower or any of its Subsidiaries with respect to any
material purchase or Lease Obligation (except only to the extent that the
existence of any such default is being contested by the Borrower in good faith
63



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b070.jpg]
and by appropriate proceedings and the Borrower has established, and is
maintaining, adequate reserves therefor in accordance with GAAP) which default
continues for a period of 30 days; (e) Bankruptcy, Insolvency, Etc. (i) (A) The
Borrower becomes insolvent or generally fails to pay, or admits in writing its
inability to pay, debts as they become due; or (B) the Borrower applies for,
consents to, or acquiesces in the appointment of, a trustee, receiver or other
custodian or similar Person for the Borrower or any property of any thereof, or
makes a general assignment for the benefit of creditors; or (C) in the absence
of such application, consent or acquiescence, a trustee, receiver or other
custodian or similar Person is appointed for the Borrower or for a substantial
part of the property of any thereof, unless (1) the Borrower institutes
appropriate proceedings to contest or discharge such appointment within 30 days
and thereafter continuously and diligently prosecutes such proceedings and (2)
such appointment is in fact discharged within 60 days of such appointment; or
(D) any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding is commenced in respect of the Borrower, unless (1) such
case or proceeding is not commenced by the Borrower, (2) such case or proceeding
is not consented to or acquiesced in by the Borrower, (3) the Borrower
institutes appropriate proceedings to dismiss such case or proceeding within 30
days and thereafter continuously and diligently prosecutes such proceedings, and
(4) such case or proceeding is in fact dismissed within 60 days after the
commencement thereof; or (E) the Borrower takes any action to authorize, or in
furtherance of, any of the foregoing; or (ii) (A) there shall be commenced
against any Insurance Subsidiary any case, proceeding or other action (1) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, supervision, conservatorship, liquidation,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, rehabilitation, conservation, supervision, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, obligations or liabilities, or (2) seeking
appointment of a receiver, trustee, custodian, rehabilitator, conservator,
supervisor, liquidator or other similar official for it or for all or any
substantial part of its assets, in each case which (x) results in the entry of
an order for relief or any such adjudication or appointment or (y) remains
undismissed, undischarged or unbonded for a period of 60 days; or (B) there
shall be commenced against any of such Subsidiaries any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (C) any of such Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (ii)(A) or (B) above; or (D) any
Governmental Authority shall issue any order of conservation, supervision or any
other order of like effect relating to any of such Subsidiaries; (f)
Non-compliance with Certain Provisions. Failure of the Borrower to comply with
the provisions of each of Sections 5.01(d), 5.01(h), 5.02(a), 6.01, 6.02, 6.03,
6.04, 6.07, 6.08 or 6.09; (g) Non-compliance With Other Provisions. Failure by
the Borrower to comply with or to perform any provision of this Agreement or the
other Loan Documents (and not constituting an Event of Default under any of the
other provisions of this Article VII) and 64



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b071.jpg]
continuance of such failure for 30 days after notice thereof from the
Administrative Agent to the Borrower; (h) Warranties and Representations. Any
warranty or representation made by or on behalf of the Borrower or any
Subsidiary herein is inaccurate or incorrect or is breached or false or
misleading in any material respect as of the date such warranty or
representation is made; or any schedule, certificate, financial statement,
report, notice, or other instrument furnished by or on behalf of Borrower or any
Subsidiary to the Administrative Agent or the Lenders is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified; (i) Employee Benefit Plans. Any of the following occurs:
(i) a contribution failure occurs with respect to any Plan sufficient to give
rise to a Lien against the Borrower or any of its Subsidiaries under section
303(k) of ERISA or 430(k) of the Code or a Lien arises against the Borrower or
any of its Subsidiaries under section 4068 of ERISA, (ii) a withdrawal by one or
more entities in the Controlled Group from one or more Plans subject to section
4063 of ERISA or from one or more Multiemployer Plans to which it or they have
an obligation to contribute and the withdrawal liability (without unaccrued
interest) to such Plans or Multiemployer Plans as a result of such withdrawal or
withdrawals (including any outstanding withdrawal liability that any entity in
the Controlled Group has incurred on the date of such withdrawal) is in excess
of $20,000,000, (iii) the termination of one or more Plans and the liability of
the entities in the Controlled Group with respect to such terminated Plan or
Plans is in excess of $20,000,000; (j) Change in Control. A Change in Control
occurs; (k) Litigation. (i) There shall be entered against the Borrower or any
of its Subsidiaries one or more judgments, awards or decrees, or orders of
attachment, garnishment or any other writ, which exceed $50,000,000,
individually or in the aggregate, excluding judgments, awards, decrees, orders
or writs (A) for which there is insurance, but only to the extent there is
actual insurance coverage, (B) for which there is indemnification (upon terms
and from creditworthy indemnitors which are satisfactory to Administrative
Agent), but only to the extent there is actual indemnification, (C) which have
been in force for less than the applicable period for filing an appeal so long
as execution is not levied thereunder (or in respect of which the Borrower or
its appropriate Subsidiary shall at the time in good faith be prosecuting an
appeal or proceeding for review and in respect of which a stay of execution or
appropriate appeal bond shall have been obtained pending such appeal or review),
(D) which constitute Ordinary Course Litigation, or (E) which are reserved for,
to the actual extent of reserves or (ii) there has been a final judgment or
final judgments for the payment of money exceeding, in the aggregate,
$50,000,000 rendered against the Borrower or any of its Subsidiaries by a court
of competent jurisdiction and such judgment(s) remain undischarged for a period
(during which execution shall not be effectively stayed) of 60 days after such
judgment(s) become final and nonappealable; (l) Change in Law. Any change is
made in the Insurance Code which affects the dividend practices of any Insurance
Subsidiary and which is reasonably likely to have a 65



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b072.jpg]
Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days; or (m) Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all principal of and interest
on each Loan and all fees payable hereunder, ceases to be in full force and
effect; or the Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; then, and in every such event
(other than an event with respect to the Borrower described in clause (e) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (e) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable and the
obligation to cash collateralize any LC Exposure shall automatically become
effective, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower, (iii) require that the Borrower
provide cash collateral as required in Section 2.19(j), and (iv) exercise on
behalf of itself, the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under the Loan Documents and
applicable law. Notwithstanding anything herein to the contrary, following the
occurrence and during the continuance of an Event of Default, and notice thereof
to the Administrative Agent by the Borrower or the Required Lenders: (a) all
payments received on account of the Obligations shall, subject to Section 2.17,
be applied by the Administrative Agent as follows: (i) first, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts payable to the Administrative Agent (including fees and disbursements
and other charges of counsel to the Administrative Agent payable under Section
9.03 and amounts pursuant to Section 2.09(b) payable to the Administrative Agent
in its capacity as such); (ii) second, to payment of that portion of the
Obligations constituting fees, expenses, indemnities and other amounts (other
than principal, reimbursement obligations in respect of 66



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b073.jpg]
Reimbursement Obligations, Letter of Credit Borrowings interest and Letter of
Credit fees) payable to the Lenders and the Issuing Banks (including fees and
disbursements and other charges of counsel to the Lenders and the Issuing Banks
payable under Section 9.03) arising under the Loan Documents, ratably among them
in proportion to the respective amounts described in this clause (ii) payable to
them; (iii) third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed Reimbursement Obligations and Letter of Credit Borrowings,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause (iii) payable to them; (iv) fourth, (A) to
payment of that portion of the Obligations constituting unpaid principal of the
Loans and unreimbursed Reimbursement Obligations and Letter of Credit Borrowings
and (B) to cash collateralize that portion of LC Exposure comprising the undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the Borrower pursuant to Section 2.17 or 2.19, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(iv) payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.17 or 2.19, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Article VII; (v)
fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and (vi) finally, the
balance, if any, after all Obligations have been indefeasibly paid in full, to
the Borrower or as otherwise required by law; and (b) if any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired (without any pending drawings), such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. ARTICLE
VIII THE ADMINISTRATIVE AGENT Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. 67



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b074.jpg]
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory 68



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b075.jpg]
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time upon 10 Business Days’ notice to the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent. Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. ARTICLE IX MISCELLANEOUS SECTION 9.01. Notices; Electronic
Communication. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(c)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier (i) if to
a Lender, to it at its address set forth in its Administrative Questionnaire, or
(ii) if to any other Person, to it at its address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when 69



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b076.jpg]
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 9.01(b), shall be effective as
provided in such Section. (b) Electronic Communications. Notices and other
communications to the Lenders and the Issuing Banks hereunder may be delivered
or furnished by electronic communication (including e mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c)
Change of Address, Etc. Any party hereto may change its address, e mail address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto. SECTION 9.02. Waivers; Amendments. (a) No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time. (b) Subject to Section 2.11(b), neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the 70



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b077.jpg]
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan,
Reimbursement Obligations or Letter of Credit Borrowings or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, Reimbursement Obligation or Letter
of Credit Borrowings, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.15(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent and no such agreement shall amend, modify or otherwise
affect the rights or duties of the Issuing Bank hereunder without the prior
written consent of the Issuing Bank. SECTION 9.03. Expenses; Indemnity; Damage
Waiver. (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank, the Arrangers and any of
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of- pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Banks or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Banks or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made and the Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and Letters of
Credit. (b) The Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not 71



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b078.jpg]
strictly comply with the terms of such Letter of Credit), or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim. (c) To the
extent that the Borrower fails to pay any amount required to be paid by it to
the Administrative Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent and each Issuing Bank and
each Related Party of the foregoing Persons such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank or such Related Party in its capacity as such. (d) To the extent
permitted by applicable law (i) the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d)(ii) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. (e) All amounts due under this Section
shall be payable not later than 10 Business Days after written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders any legal or equitable
right, remedy or claim under or by reason of this Agreement. 72



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b079.jpg]
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans and participations in Letters
of Credit at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of: (A) the Borrower, provided that, the
Borrower shall be deemed to have consented to an assignment unless it shall have
objected thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof; provided, further, that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; (B) each Issuing Bank; and (C) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment. As used
herein, “Ineligible Institution” means a (a) natural person, (b) Defaulting
Lender or its Parent, (c) holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, with
respect to clause (c), such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business. (ii) Assignments
shall be subject to the following additional conditions: (A) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing; 73



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b080.jpg]
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more Credit Contacts to
whom all syndicate- level information (which may contain material non-public
information about the Borrower and its related parties or its securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws. (iii) Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. (iv) The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans, Reimbursement Obligations and Letter of
Credit Borrowings owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. 74



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b081.jpg]
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. (c) Any Lender may, without the consent of the Borrower, the Issuing
Banks or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”), other than an Ineligible Institution, in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Issuing
Banks, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.16 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to 75



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b082.jpg]
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. (d) Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. SECTION 9.05. Survival. All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Banks or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid, any Letter of Credit is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof. SECTION 9.06.
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreement with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. 76



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b083.jpg]
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process. (a) This Agreement shall be
construed in accordance with and governed by the law of the State of Illinois.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Circuit Court of the State of
Illinois sitting in Cook County, Illinois and of the United States District
Court for the Northern District of Illinois, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring 77



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b084.jpg]
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction. (c) The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. (d) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. SECTION 9.10.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent,
the Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative 78



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b085.jpg]
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. (b)
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON- PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH
MATERIAL NON- PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. (c) ALL
INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW. SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. 79



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b086.jpg]
SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. SECTION 9.15. No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby, the Borrower acknowledges and agrees that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arrangers each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor any Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Arranger has advised or is currently advising
the Borrower or its Affiliates on other matters) and neither the Administrative
Agent nor any Arranger has any obligation to the Borrower or its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and each Arranger and its respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any Arranger has provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty. SECTION 9.16. Acknowledgment and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: 80



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b087.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority. SECTION 9.17. Acknowledgement Regarding Any Supported
QFCs. To the extent that the Loan Documents provide support, through a guarantee
or otherwise, for Hedging Obligations or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States): In the event a QFC Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United 81



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b088.jpg]
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. Section 9.18 Certain
ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of Section 3(42) of ERISA
or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement, (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, (iii) (A) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset
Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84¬14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the 82



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b089.jpg]
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
[Signature pages follow.] 83



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b090.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b091.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b092.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b093.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b094.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b095.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b096.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b097.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b098.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b099.jpg]
Schedule 1.1(B) Notices If to the Borrower: Horace Mann Educators Corporation
One Horace Mann Plaza Springfield, IL 62715-001 Attn: Troy Gayle Telephone:
217.788.5328 Facsimile: 217.788.5796 Email: troy.gayle@horacemann.com Website:
www.horacemann.com If to the Administrative Agent: Name: PNC Bank, National
Association Address: One North Franklin Chicago, IL 60606 Attention: Nicole
Limberg Telephone: (312) 384-4650 Telecopy: (312) 338-8149 With a Copy To: Name:
Agency Services, PNC Bank, National Association Mail Stop: P7-PFSC-05-W Address:
500 First Avenue Pittsburgh, PA 15219 Attention: Agency Services Telephone:
412-762-4799 Fax number 412-768-2296



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b100.jpg]
Schedule 2.01 Commitments Lender Commitment PNC Bank, National Association
$65,000,000 JPMorgan Chase Bank, N.A. $50,000,000 The Northern Trust Company
$35,000,000 U.S. Bank National Association $25,000,000 Keybank National
Association $20,000,000 Comerica Bank $15,000,000 Illinois National Bank
$15,000,000 TOTAL: $225,000,000



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b101.jpg]
Schedule 3.01 Jurisdictions CERTIFICATES OF AUTHORITY BY STATE AND DATE ISSUED
STATE HMIC TIC HMP&C HMLIC ELICA HMSC IC Alabama 12-19-66 04-18-73 08-20-03
12-15-58 X Alaska 01-31-64 03-26-73 12-22-87 02-02-62 X Arizona 05-27-59
11-12-74 06-09-80 07-15-59 08-21-57 X Arkansas 01-31-64 10-06-77 11-19-75
05-06-50 X California 01-31-64 03-25-65 08-18-67 X Colorado 06-05-64 09-05-73
11-13-81 11-02-56 12-31-84 X Connecticut 06-28-74 11-18-99 11-18-99 11-20-78 X
Delaware 06-02-59 03-02-71 09-25-98 12-08-55 X Dist. of Col. 08-20-59 01-30-73
05-01-97 12-03-65 X Florida 09-23-63 08-19-76 04-02-10 07-16-62 08-15-66 X
Georgia 01-31-64 02-09-78 07-02-07 04-05-61 X Hawaii 08-25-87 02-01-85 Idaho
12-16-68 04-16-73 05-26-88 05-09-60 X Illinois 01-31- 03-09- 04-25-75* 08-09-
12-31-84* 08-13- 64* 77* 49* 73* Indiana 05-01-68 12-01-77 01-15-98 05-01-57 X
Iowa 12-29-64 05-04-73 11-26-74 08-01-52 X Kansas 01-31-64 09-13-96 12/21/99
11-12-61 X Kentucky 01-31-64 08-02-64 11-01-99 02-21-69 X Louisiana 12-23-58
11-14-73 09-30-99 05-16-61 X Maine 06-01-70 05-04-88 12-30-98 09-02-60 X
Maryland 01-10-68 10-29-91 03-31-98 06-26-56 X



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b102.jpg]
STATE HMIC TIC HMP&C HMLIC ELICA HMSC IC Massachusett 10-25-68 02-12-81 09-09-68
X s Michigan 03-19-59 12-14-77 02-23-99 10-27-59 X Minnesota 02-11-64 06-01-74
08-19-98 10-08-56 X Mississippi 06-01-58 07-19-74 06-01-97 10- -61 X Missouri
03-01-64 07-19-88 11-25-74 06-27-60 X Montana 01-31-64 06-01-73 02-26-88
01-02-54 X Nebraska 08-30-60 12-15-76 06-24-97 10-29-59 09-28-61 X Nevada
02-12-68 06-14-99 06-17-99 05-10-60 02-04-83 X New 04-09-69 11-15-76 03-19-01
07-13-61 X Hampshire New Jersey Cancelle 05/31/19 X d 05-30-96 New Mexico
03-01-64 08-15-73 01-03-03 05-21-56 X New York 01-31-64 06-17-02 03-27-00 X
North 10-18-68 07-01-74 03-05-98 07-10-59 X Carolina North Dakota 05-08-62
03-22-73 06-21-88 05-29-62 X Ohio 02-07-64 12-03-84 12-31-96 12-02-59 10-09-84 X
Oklahoma 03-01-68 11-25-74 11-07-74 12-07-60 08-02-66 X Oregon 07-15-70 09-01-73
11-15-74 11-01-53 06-05-57 X Pennsylvania 12-29-63 04-16-81 12-20-99 09-01-49 X
Rhode Island 01-23-70 12-13-73 01-12-98 09-05-61 09-10- 73 South 10-02-58
02-08-74 05-04-82 08-14-61 X Carolina South Dakota 05-01-62 01-22-74 09-14-88
08-03-53 X



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b103.jpg]
STATE HMIC TIC HMP&C HMLIC ELICA HMSC IC Tennessee 01-31-64 09-07-77 11-19-97
03-28-56 X Texas 01-31-64 12-29-78 05-29-75 07-14-60 06-26-68 09-10- 73 Utah
03-01-64 06-14-73 04-05-88 11-22-55 X Vermont 10-01-68 08-25-99 08-25-97
04-18-56 X Virginia 02-03-64 03-19-91 03-30-99 04-18-56 X Washington 02-10-64
12-28-73 12-31-98 11-13-58 09-20-57 X West Virginia 01-23-64 10-23-89 03-29-99
12-28-60 X Wisconsin 01-31-64 09-14-73 06-27-74 11-22-68 X Wyoming 12-24-58
07-23-87 01-18-88 03-24-53 X Puerto Rico Cancelle d 12-17- 12 HMIC: Horace Mann
Insurance Company TIC: Teachers Insurance Company HMP&CIC: Horace Mann Property
& Casualty Insurance Company HMLIC: Horace Mann Life Insurance Company HMSC:
Horace Mann Service Corporation ELICA: Educators Life Insurance Company of
America



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b104.jpg]
Schedule 3.02(a) SAP Exceptions None.



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b105.jpg]
Schedule 3.04 Litigation None.



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b106.jpg]
Schedule 3.10 Subsidiaries



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b107.jpg]
Schedule 3.11 Insurance Licenses None.



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b108.jpg]
Schedule 6.06 Restrictive Agreements 1. Restrictions pursuant to First
Supplemental Indenture, dated as of June 9, 2005, by and between Borrower and
The Bank of New York Mellon Trust Company, N.A., as trustee (formerly JPMorgan
Chase Bank, N.A. was trustee) The Borrower cannot, and it cannot permit any
Subsidiary, create, assume, incur or permit to exist any indebtedness secured by
a pledge, lien or other encumbrance on the voting securities of any “Significant
Subsidiary” (as defined in paragraph (w) of Rule 1-02 of Regulation S-X (17 CFR
§ 210.1-01, et seq.)), or the voting securities of a Subsidiary that owns,
directly or indirectly, the voting securities of any “Significant Subsidiary”
without making effective provision whereby the outstanding 6.05% Senior Notes
due June 15, 2015 shall be equally and ratably secured with such secured
indebtedness so long as such other indebtedness shall be secured. 2.
Restrictions pursuant to Second Supplemental Indenture, dated as of April 21,
2006, by and between Borrower and The Bank of New York Mellon Trust Company,
N.A., as trustee (formerly JPMorgan Chase Bank, N.A. was trustee) The Borrower
cannot, and it cannot permit any Subsidiary, create, assume, incur or permit to
exist any indebtedness secured by a pledge, lien or other encumbrance on the
voting securities of any “Significant Subsidiary” (as defined in paragraph (w)
of Rule 1-02 of Regulation S-X (17 CFR § 210.1-01, et seq.)), or the voting
securities of a Subsidiary that owns, directly or indirectly, the voting
securities of any “Significant Subsidiary” without making effective provision
whereby the outstanding 6.85% Senior Notes due April 15, 2016 shall be equally
and ratably secured with such secured indebtedness so long as such other
indebtedness shall be secured.



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b109.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full. For an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the facility identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]] 3. Borrower(s): HORACE MANN EDUCATORS CORPORATION 4. Administrative
Agent: PNC BANK, NATIONAL ASSOCIATION., as the administrative agent under the
Credit Agreement 5. Credit Agreement: The Credit Agreement, dated as of June 21,
2019, among Horace Mann Educators Corporation, the Lenders parties thereto, PNC
Bank, National Association, as Administrative Agent, and the other agents
parties thereto A-1



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b110.jpg]
6. Assigned Interest: Aggregate Amount of Amount of Percentage Assigned of
Commitment/Loans for all Commitment/Loans Assigned Commitment/Loans2 Lenders $ $
% $ $ % $ $ % Effective Date: _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] The Assignee agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more Credit Contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws. The terms set forth in this Assignment and Assumption are
hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By:______________________________
Title: ASSIGNEE [NAME OF ASSIGNEE] By:______________________________ Title: 2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. A-2



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b111.jpg]
[Consented to and]3 Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By_________________________________ Title: [Consented to:]4 HORACE MANN
EDUCATORS CORPORATION By________________________________ Title: 3 To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement. 4 To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement. A-3



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b112.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the A-4



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b113.jpg]
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Illinois. A-5



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b114.jpg]
EXHIBIT B [FORM OF] COMPLIANCE CERTIFICATE To: The Lenders parties to the Credit
Agreement Described Below For the period ended , 20__, this Compliance
Certificate is furnished pursuant to that certain Credit Agreement, dated as of
June 21, 2019 (as amended, modified, renewed or extended from time to time, the
“Agreement”), among Horace Mann Educators Corporation (the “Borrower”), the
lenders party thereto, and PNC Bank, National Association, as Administrative
Agent. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement. THE
UNDERSIGNED HEREBY CERTIFIES THAT: 1. I am a duly elected Executive Officer of
the Borrower; 2. I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements; 3. The
examinations described in paragraph 2 did not disclose, and I have no knowledge
of, the existence of any condition or event which constitutes a Default or Event
of Default during or at the time of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below; and 4. To the extent that there are any changes from the most
recently delivered Schedule 3.10, Schedule I attached hereto sets forth a
current Schedule 3.10, setting forth each of the Borrower’s Subsidiaries and
indicating which Subsidiaries are Material Insurance Subsidiaries, accurate as
of the date hereof. 5. Schedule II attached hereto sets forth financial data and
computations calculating each of FHLB Liquidity Debt, FHLB Operating Debt and
Securities Lending, all of which data and computations are true, complete and
correct. 6. Schedule III attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
B-1



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b115.jpg]




--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b116.jpg]
The foregoing certifications, together with the computations set forth in
Schedule II hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of ______, ____. HORACE
MANN EDUCATORS CORPORATION Name: Title: B-3



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b117.jpg]
SCHEDULE I TO COMPLIANCE CERTIFICATE Updated Schedule 3.10 as of _________, ____
B-4



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b118.jpg]
SCHEDULE II TO COMPLIANCE CERTIFICATE Calculation of FHLB Liquidity Debt, FHLB
Operating Debt and Securities Lending B-5



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b119.jpg]
SCHEDULE III TO COMPLIANCE CERTIFICATE Compliance as of _________, ____ with
Provisions of Sections 6.01, 6.02, 6.03 and 6.10 of the Agreement Section 6.01 –
Consolidated Debt to Total Capitalization Required 0.35:1.0 Actual (a)
Consolidated Debt of the Borrower and its Consolidated $__________ Subsidiaries
on date of determination: (b) Net Worth on date of determination: $__________
(c) (a) plus (b): $__________ (d) Ratio of (a) to (c): :1.0 Section 6.02 – Net
Worth Required Minimum Net Worth: $__________ Actual Net Worth: Net Worth
(excluding the effect of unrealized gain or loss under FASB 115): $__________
Section 6.03 – Minimum Risk-Based Capital (as of the end of any Fiscal Year)
Required: 300% Actual: (a) Horace Mann Life Insurance Company (1) Total Adjusted
Capital on date of determination: $__________ (2) Company Action Level RBC on
date of determination: $__________ B-1



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b120.jpg]
(3) Ratio of (1) to (2) (expressed as a percentage): ______% (b) The P/C
Subsidiaries (taken as a whole) (1) Total Adjusted Capital on date of
determination: $__________ (2) Company Action Level RBC on date of
determination: $__________ (3) Ratio of (1) to (2) (expressed as a percentage):
______% Section 6.10 – Securities Lending Maximum market value of securities
subject to Securities Lending: $ 5 Actual market value of securities subject to
Securities Lending $__________ (provided that the market value of any security
subject to Securities Lending shall be measured as of the time the applicable
Securities Lending transaction was entered into): 5 Maximum Worth to be set at
the Threshold Amount less the aggregate amount of FHLB Operating Debt
outstanding at time of reporting. B-2



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b121.jpg]
EXHIBIT C-1 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement, dated as of June 21, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Horace Mann
Educators Corporation, PNC Bank, National Association, as Administrative Agent,
and each lender from time to time party thereto. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business. The undersigned has
furnished the Administrative Agent and the Borrower with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:______________________________________
Name: Title: Date: ________ __, 20[ ] C-1-1



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b122.jpg]
EXHIBIT C-2 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement, dated as of June 21, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Horace Mann
Educators Corporation, PNC Bank, National Association, as Administrative Agent,
and each lender from time to time party thereto. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business. The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:______________________________________
Name: Title: C-2-1



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b123.jpg]
Date: ________ __, 20[ ] C-2-2



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b124.jpg]
EXHIBIT C-3 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement, dated as of June 21, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Horace Mann
Educators Corporation, PNC Bank, National Association, as Administrative Agent,
and each lender from time to time party thereto. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business. The undersigned has furnished its participating Lender with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF LENDER]
By:______________________________________ Name: Title: Date: ________ __, 20[ ]
C-3-1



--------------------------------------------------------------------------------



 
[exhibit101creditagreeb8b125.jpg]
EXHIBIT C-4 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement, dated as of June 21, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Horace Mann
Educators Corporation, PNC Bank, National Association, as Administrative Agent,
and each lender from time to time party thereto. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such participation, (iii) with respect such participation, neither the
undersigned nor any of its partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business. The undersigned has furnished its participating Lender
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT]
By:______________________________________ Name: Title: Date: ________ __, 20[ ]
C-4-1



--------------------------------------------------------------------------------



 